

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY



 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
 
BY AND AMONG
 
 
GROUP DCA, LLC,
 
 
JD & RL, INC.,
 
 
ROBERT O. LIKOFF,
 
 
JACK DAVIS,
 
 
THE SELLER REPRESENTATIVE
 
 
AND
 
 
PDI, INC.
 
November 3, 2010
 


 


 



 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS





 
ARTICLE I DEFINITIONS1

 
 
1.1
General.
1

 
 
1.2
Definitions.
1

 
 
1.3
Interpretation.
12

 
 
1.4
Financial Calculations.
12

 
 
ARTICLE II SALE AND PURCHASE OF UNITS12

 
 
2.1
Sale and Purchase of Units.
12

 
 
2.2
Purchase Price.
12

 
 
2.3
Payment of Purchase Price.
13

 
 
2.4
Purchase Price Adjustment.
14

 
 
2.5
Earnout Payments.
15

 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY26

 
 
3.1
Organization, Qualification and Corporate Power; Authorization of Transaction.
26

 
 
3.2
Capitalization.
26

 
 
3.3
Noncontravention.
27

 
 
3.4
Subsidiaries.
27

 
 
3.5
Title to Assets.
27

 
 
3.6
Accounts Receivable.
28

 
 
3.7
Financial Statements.
28

 
 
3.8
Events Subsequent to Most Recent Financial Statements.
28

 
 
3.9
Undisclosed Liabilities.
30

 
 
3.10
Legal Compliance.
30

 
 
3.11
Permits.
30

 
 
3.12
Tax Matters.
30

 
 
3.13
Real Property.
32

 
 
3.14
Intellectual Property.
32

 
 
3.15
Contracts.
35

 
 
3.16
Powers of Attorney.
36

 
 
3.17
Insurance.
36

 
 
3.18
Litigation.
37

 

 
i 

--------------------------------------------------------------------------------

 

3.19           Illegal Payments.                                37
 
3.20
No Agency Action or Enforcement.
37

 
 
3.21
[Intentionally omitted.]
38

 
 
3.22
Data Breaches.
38

 
 
3.23
[Intentionally omitted.]
38

 
 
3.24
Employees.
38

 
 
3.25
Employee Benefits.
38

 
 
3.26
Environmental Matters.
41

 
 
3.27
Certain Business Relationships with the Company.
41

 
 
3.28
Customers.
41

 
 
3.29
Product Warranties and Liabilities.
41

 
 
3.30
Bank Accounts.
41

 
 
3.31
Brokers’ Fees.
42

 
 
3.32
Disclosure.
42

 
 
ARTICLE IV INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLER,  LIKOFF AND
DAVIS42

 
 
4.1
Organization of Seller.
42

 
 
4.2
Authorization of Transaction.
42

 
 
4.3
Noncontravention.
43

 
 
4.4
Units.
43

 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER43

 
 
5.1
Organization of Purchaser.
43

 
 
5.2
Authorization of Transaction.
43

 
 
5.3
Noncontravention.
43

 
 
5.4
Brokers’ Fees.
44

 
 
5.5
Investment Representation.
44

 
 
5.6
Financial Resources.
44

 
 
5.7
No Other Representations or Warranties.
44

 
 
ARTICLE VI [INTENTIONALLY OMITTED]45

 
 
ARTICLE VII POST-CLOSING COVENANTS45

 
 
7.1
Post-Closing Further Assurances.
45

 
 
7.2
Employee Matters.
45

 

-ii-
 
 

--------------------------------------------------------------------------------

 

7.3           Directors’, Managers’ and Officers’ etc.
Indemnification.                                                                                                                            46
 
7.4
Litigation Support.
48

 
 
7.5
Tax Matters.
48

 
 
7.6
Termination of Certain Agreements.
51

 
 
7.7
Key Employees.
51

 
 
7.8
iLights, LLC.
51

 
 
7.9
Restrictive Covenants.
52

 
 
7.10
Post-Closing Operational Covenants During the Earnout Period.
54

 
 
7.11
Retention of Business Records.
55

 
 
7.12
Seller Representative.
55

 
 
7.13
Forecast Revisions.
56

 
 
7.14
Tax Escrow.
56

 
 
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY AND SELLER57

 
 
8.1
No Adverse Proceeding.
57

 
 
8.2
Release of Credit Supports.
57

 
 
8.3
Deliveries.
57

 
 
ARTICLE IX CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER57

 
 
9.1
No Adverse Proceeding.
57

 
 
9.2
Consents.
58

 
 
9.3
No Material Adverse Effect.
58

 
 
9.4
Fairness Opinion.
58

 
 
9.5
Deliveries.
58

 
 
ARTICLE X CLOSING58

 
 
10.1
Time and Place.
58

 
 
10.2
Closing Transactions.
58

 
 
10.3
Deliveries by Seller.
58

 
 
10.4
Deliveries by Purchaser.
59

 
 
ARTICLE XI INDEMNIFICATION60

 
 
11.1
Indemnification by Seller, Likoff and Davis.
60

 
 
11.2
Additional Indemnification by Seller, Likoff and Davis.
60

 
 
11.3
Indemnification by Purchaser.
61

 

-iii-
 
 

--------------------------------------------------------------------------------

 

11.4           Survival.                      62
 
11.5
Procedure for Indemnification.
62

 
 
11.6
Exclusive Remedy.
63

 
 
11.7
Effect of Insurance.
64

 
 
11.8
Effect of Tax Benefits.
64

 
 
11.9
Duty to Mitigate.
64

 
 
11.10
Additional Provisions Regarding Indemnity.
64

 
 
11.11
Disbursements from Escrow Account.
65

 
 
11.12
Indemnity Payments.
65

 
 
11.13
Mutual Release.
66

 
 
ARTICLE XII INTENTIONALLY OMITTED66

 
 
ARTICLE XIII MISCELLANEOUS PROVISIONS66

 
 
13.1
Notices.
66

 
 
13.2
Assignment.
68

 
 
13.3
Benefit of the Agreement.
68

 
 
13.4
Headings.
68

 
 
13.5
Entire Agreement.
68

 
 
13.6
Amendments and Waivers.
68

 
 
13.7
Counterparts.
69

 
 
13.8
Severability.
69

 
 
13.9
Governing Law; Venue; Waiver of Jury Trial.
69

 
 
13.10
Expenses.
70

 
 
13.11
Purchaser Form 8-K.
70

 

 
 
--iv-- 

--------------------------------------------------------------------------------

 

EXHIBITS:


Exhibit A
Form of Escrow Agreement



SCHEDULES:


Schedule 1
Notice Addresses

Schedule 1.4
Financial Calculations

Schedule 2.5(e)
2011 Revenue Growth Rate and 2011 Gross Profit Growth Rate

Schedule 2.5(f)
2012 Revenue Growth Rate and 2012 Gross Profit Growth Rate

Schedule 3.1
Company Managers and Officers

Schedule 3.2
Capitalization

Schedule 3.3
Company Noncontravention

Schedule 3.4
Subsidiaries

Schedule 3.5
Liens

Schedule 3.7
Financial Statements Exceptions

Schedule 3.8
Events Subsequent to Most Recent Financial Statements

Schedule 3.9
Undisclosed Liabilities

Schedule 3.12
Tax Matters

Schedule 3.13
Leased Real Property

Schedule 3.14(a)
Intellectual Property (Company Products)

Schedule 3.14(b)
Intellectual Property (Non-Infringement)

Schedule 3.14(c)
Owned Intellectual Property

Schedule 3.14(d)
Third Party Intellectual Property

Schedule 3.14(e)
Licenses and Other Agreements

Schedule 3.14(i)
Publicly Available Software

Schedule 3.15
Contracts

Schedule 3.16
Powers of Attorney

Schedule 3.17
Insurance

Schedule 3.18
Litigation

Schedule 3.25(a)
Employee Benefits

Schedule 3.25(e)
Acceleration of Employee Payments, Compensation or Benefits

Schedule 3.26
Environmental Matters

Schedule 3.27
Certain Business Relationships

Schedule 3.28
Material Customers

Schedule 3.29
Product Warranties and Liabilities

Schedule 3.30
Bank Accounts

Schedule 4.1
Seller Directors and Officers

Schedule 4.3
Seller, Likoff and Davis Noncontravention

Schedule 5.4
Brokers’ Fees

Schedule 7.5(h)
Purchase Price Allocation

Schedule 7.6
Agreements to be Terminated

Schedule 7.7
Key Employees

Schedule 8.2
Credit Supports to be Released

Schedule 9.2
Required Consents

Schedule 10.3(j)
Deliveries by Seller (Liens)


 
 

--------------------------------------------------------------------------------

 



 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is entered into
as of November 3, 2010 by and among Group DCA, LLC, a Delaware limited liability
company (the “Company”); JD & RL, Inc., a Delaware corporation (“Seller”);
Robert O. Likoff, (“Likoff”), individually and as the Seller Representative (as
defined below); Jack Davis, individually (“Davis”); and PDI, Inc., a Delaware
corporation (“Purchaser”).
 
RECITALS


A.  
Seller owns all of the issued and outstanding Membership Interests (as defined
below) of the Company (collectively, the “Units”).

 
B.  
Seller desires to sell and transfer all of the Units to Purchaser, and Purchaser
desires to purchase and acquire from Seller all of the Units, for the Purchase
Price and on the terms and subject to the conditions set forth in this
Agreement.

 
NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:
 
ARTICLE I                      
 


 
DEFINITIONS
 
1.1 General.
 
Each term defined in the first paragraph of this Agreement and in the Recitals
shall have the meaning set forth above whenever used herein, unless otherwise
expressly provided or unless the context clearly requires otherwise.
 
1.2 Definitions.
 
As used herein, the following terms shall have the meanings ascribed to them in
this Section 1.2:
 
“2010 Contingency Payment” has the meaning set forth in Section 2.5(a).
 
“2010 Targeted Gross Profit” has the meaning set forth in Section 2.5(e)(i).
 
“2010 Targeted Revenue” has the meaning set forth in Section 2.5(e)(i).
 
“2011 Actual Revenue” has the meaning set forth in Section 2.5(e)(i).
 
“2011 Actual Gross Profit” has the meaning set forth in Section 2.5(e)(i).
 
“2011 Contingency Payment” has the meaning set forth in Section 2.5(a).
 

 
 

--------------------------------------------------------------------------------

 

“2011 Gross Profit Component” has the meaning set forth in Section 2.5(e)(iii).
 
“2011 Gross Profit Growth Rate” has the meaning set forth in Section 2.5(e)(i).
 
“2011 Integration Payment” has the meaning set forth in Section 2.5(g)(ii).
 
“2011 Revenue Component” has the meaning set forth in Section 2.5(e)(ii).
 
“2011 Revenue Growth Rate” has the meaning set forth in Section 2.5(e)(i).
 
“2011 Targeted Gross Profit” has the meaning set forth in Section 2.5(f)(i).
 
“2011 Targeted Revenue” has the meaning set forth in Section 2.5(f)(i).
 
“2012 Actual Gross Profit” has the meaning set forth in Section 2.5(f)(i).
 
“2012 Actual Revenue” has the meaning set forth in Section 2.5(f)(i).
 
“2012 Contingency Payment” has the meaning set forth in Section 2.5(a).
 
“2012 Gross Profit Component” has the meaning set forth in Section 2.5(f)(iii).
 
“2012 Gross Profit Growth Rate” has the meaning set forth in Section 2.5(f)(i).
 
“2012 Integration Payment” has the meaning set forth in Section 2.5(g)(iii).
 
“2012 Revenue Component” has the meaning set forth in Section 2.5(f)(ii).
 
“2012 Revenue Growth Rate” has the meaning set forth in Section 2.5(f)(i).
 
“Acceleration Event” has the meaning set forth in Section 2.5(h)(ii).
 
“Accounting Arbitrator” has the meaning set forth in Section 2.4(b).
 
“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
 
“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one of more intermediaries, controls or is controlled by or
is under common control with such Person at any time during the period for which
the determination of affiliation is being made.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person whether
through the ownership of voting securities, by contract or otherwise.
 
“Agreed to Court” has the meaning set forth in Section 13.9(b).
 
“Agreement” has the meaning set forth in the first paragraph of this Agreement.
 
 
 
 
-2-

--------------------------------------------------------------------------------

 




“Anti-kickback Statute” shall mean 42 U.S.C. §1320a-7b(b).
 
“Audited Financial Statements” has the meaning set forth in Section 3.7(a).
 
“Business Confidential Information” has the meaning set forth in Section 7.9(c).
 
“Business Day” means any day other than a Saturday or Sunday, or a day on which
banking institutions located in New York, New York or San Francisco, California
are authorized or obligated by Law or executive Order to close.
 
“Buyer” has the meaning set forth in Section 2.5(j)(2).
 
“Cap” has the meaning set forth in Section 11.2(b).
 
“Carryforward Tax Benefit” has the meaning set forth in Section 11.8.
 
“Change of Control” means, with respect to any Person, the occurrence of any of
the following events: (a) any consolidation or merger of such Person or any
transaction resulting in any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) (other than
Purchaser, in the case of the Company) becoming the “beneficial owner” (as
defined in Rule 13d-3 under such Act), directly or indirectly, of securities
representing more than 50% of the combined voting power of the Person’s then
outstanding securities; (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of such Person; (c) the adoption of any plan or proposal for the
liquidation or dissolution of such Person; or (d) any other transaction similar
to any of those described in the immediately preceding clauses (a) through (c).
 
“Change of Control Purchase Price” has the meaning set forth in Section
2.5(j)(2).
 
“Claims” means all losses, damages, costs and expenses (including reasonable
attorneys’ fees and expenses); provided, however, “Claims” shall not include any
punitive, indirect and consequential damages (other than punitive, indirect and
consequential damages payable by an Indemnified Party to a Third Party).
 
“Closing” has the meaning set forth in Section 10.1.
 
“Closing Date” has the meaning set forth in Section 10.1.
 
“Closing Date Debt Obligation Amount” has the meaning set forth in Section
2.3(b)(i).
 
“Closing Date Debt Obligations” means, as of the Closing Date, all Indebtedness
owing by the Company or any of its Subsidiaries.
 
“Closing Working Capital” means an amount equal to the Working Capital of the
Company determined as of the opening of business on the Closing Date, as
determined in accordance with Section 2.4.
 

 
-3-

--------------------------------------------------------------------------------

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the first paragraph of this Agreement.
 
“Company 401(k) Plan” has the meaning set forth in Section 7.2(b).
 
“Company Benefit Plan” has the meaning set forth in Section 3.25(a).
 
“Company Employee” has the meaning set forth in Section 7.2(a).
 
“Company Expenses” has the meaning set forth in Section 2.3(b)(ii).
 
“Company Indemnified Party” or “Company Indemnified Parties” has the meaning set
forth in Section 7.3(b).
 
“Company Intellectual Property” has the meaning set forth in Section 3.14(c).
 
“Company Products” has the meaning set forth in Section 3.14(a).
 
“Company Representations” has the meaning set forth in the initial sentence of
ARTICLE III.
 
“Confidential Information” has the meaning set forth in Section 3.14(h).
 
“Contingency Payments” has the meaning set forth in Section 2.5(a).
 
“Contract Amount” has the meaning set forth in Section 2.5(g).
 
“Cost of Goods” means, with respect to any period, all direct costs relating to
the sale of goods or the performance of services, calculated in accordance with
Section 1.4.
 
“Current Tax Benefit” has the meaning set forth in Section 11.8.
 
“Davis” has the meaning set forth in the first paragraph of this Agreement.
 
“Determined Amount” shall mean an amount equal to the amount of Pre-Closing S&U
Taxes reasonably determined by Purchaser and Seller Representative (or, in the
event they cannot agree, as reasonably determined by the Accounting Arbitrator)
to be the amount that is reasonably likely to be paid to a state taxing
authority in respect of an asserted liability referenced in Section 2.5(k) (each
such asserted liability to have a Determined Amount).
 
“Determination Date” has the meaning set forth in Section 2.5(b).
 
“Earnout Amounts” means Revenue or Gross Profit or Qualified Revenue.
 
“Earnout Period” has the meaning set forth in Section 7.10(a).
 

 
-4-

--------------------------------------------------------------------------------

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA Section 3(3)) and any other material employee benefit plan,
program, practice or arrangement of any kind, whether or not subject to ERISA.
 
“Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2).
 
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1).
 
“Environmental Laws” means any Law relating to the environment or health and
safety, including pertaining to (a) treatment, storage, disposal, generation,
transportation, manufacture, processing, use, distribution or handling of
Hazardous Materials; (b) air, water and noise pollution; (c) groundwater and
soil contamination; (d) the release or threatened release into the environment
of Hazardous Materials; and (e) the protection of natural resources, wild life,
marine sanctuaries and wetlands, including all endangered and threatened
species.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means each entity that is treated as a single employer with
the Company or its Subsidiaries for purposes of Code Sections 414(b) or (c).
 
“Escrow Account” means the account established by the Escrow Agent pursuant to
the Escrow Agreement.
 
“Escrow Agent” means Wells Fargo Bank, National Association, in its capacity as
escrow agent under the Escrow Agreement, or such other Person acting in such
capacity that is reasonably acceptable to both Seller and Purchaser.
 
“Escrow Agreement” means the Escrow Agreement among Purchaser, Seller, Likoff,
Davis and the Escrow Agent, in substantially the form of Exhibit A attached
hereto.
 
“Escrow Amount” means $1,250,000, to be held by the Escrow Agent in the Escrow
Account in accordance with the terms of the Escrow Agreement.
 
“Estimated Closing Working Capital” has the meaning set forth in Section 2.3(a).
 
“Estimated Contingency Payment” has the meaning set forth in Section 2.5(c).
 
“Estimated Preliminary Base Purchase Price” has the meaning set forth in Section
2.3(c).
 
“Fiduciary” has the meaning set forth in ERISA Section 3(21).
 
“Financial Statements” has the meaning set forth in Section 3.7(a).
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Authority” means any governmental, regulatory or administrative
body, agency or authority (including taxing and self-regulatory authorities),
instrumentalities, commissions, boards or bodies having jurisdiction, any court
or judicial authority, any arbitrator or any other public authority, whether
foreign, federal, state, county or local.
 

 
-5-

--------------------------------------------------------------------------------

 

“Gross Profit” means, with respect to any period, Revenue less Cost of Goods.
 
“Gross Profit Margin” means, with respect to any period, the percentage obtained
by dividing Gross Profit by Revenue.
 
“Hazardous Materials” means any chemicals, pollutants or contaminants defined or
regulated by any Environmental Law, hazardous substances (as such term is
defined under the Comprehensive Environmental Response, Compensation and
Liability Act or any other Environmental Law), solid wastes and hazardous wastes
(as such terms are defined under the Resource Conservation and Recovery Act or
any other Environmental Law), toxic materials, oil or petroleum and petroleum
products or byproducts or constituents thereof, asbestos, or any other material
subject to regulation under any Environmental Law.
 
“HCPs” has the meaning set forth in Section 7.9(a).
 
“Historical Manner of Determination” has the meaning set forth in Section 1.4.
 
“iLights” has the meaning set forth in Section 7.8.
 
“Indebtedness” means (a) all indebtedness for borrowed money or for the deferred
purchase price of property or services (including reimbursement and all other
obligations with respect to surety bonds, letters of credit and bankers’
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all indebtedness for or on account of capitalized
leases, (d) all indebtedness of another Person secured by a Lien against the
assets of the Company or any of its Subsidiaries, (e) all indebtedness under any
currency or interest rate swap, hedging instrument or similar arrangement, (f)
all obligations for principal, interest, premiums, penalties, fees, expenses and
breakage costs with respect to any of the obligations described in clauses (a)
through (e), and (g) all obligations of the types described in clauses (a)
through (f) above of any other Person, the payment of which is guaranteed,
directly or indirectly, by the Company or any of its Subsidiaries.
 
“Indemnified Party” has the meaning set forth in Section 11.5(a).
 
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
 
“Individual Representations” has the meaning set forth in the initial sentence
of ARTICLE IV.
 
“Individual Threshold” has the meaning set forth in Section 11.2(b).
 
“Insurance Policies” has the meaning set forth in Section 3.17.
 
“Integrated Activities” has the meaning set forth in Section 2.5(g)(i).
 
“Integration Payments” has the meaning set forth in Section 2.5(g)(iii).
 
“Integration Threshold” has the meaning set forth in Section 2.5(g)(ii).
 

 
-6-

--------------------------------------------------------------------------------

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto and all patents,
patent applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names and rights in telephone numbers,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith and all applications,
registrations and renewals in connection therewith, (c) all copyrightable works,
all copyrights and all applications, registrations and renewals in connection
therewith, (d) all mask works and all applications, registrations and renewals
in connection therewith, (e) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
and non-technical data, designs, drawings, specifications, customer and supplier
lists, pricing and cost information and business and marketing plans and
proposals), (f) all computer software (including source code, executable code,
data, databases and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
 
“Inventions” has the meaning set forth in Section 7.9(d).
 
“Key Employee Agreements” has the meaning set forth in Section 7.7.
 
“Key Employees” has the meaning set forth in Section 7.7.
 
“L&D Intellectual Property Rights” has the meaning set forth in Section 7.9(d).
 
“Law” means any law, statute, regulation, rule, ordinance, requirement,
announcement, published guidance, administrative pronouncement or other binding
action or requirement of a Governmental Authority, including the Health
Insurance Portability and Accountability Act of 1996; the American Recovery and
Reinvestment Act of 2009; the Federal Food, Drug and Cosmetic Act and
Prescription Drug Marketing Act and implementing regulations, including 21
C.F.R. Parts 200-203, 205; the Anti-Kickback Statute; the Federal Trade
Commission Act, 15 U.S.C. §§ 41-58; and binding actions by the United States
Food and Drug Administration, the Federal Trade Commission, the United States
Department of Health and Human Services or other Governmental Authorities.
 
“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company or any of its
Subsidiaries.
 
“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties
and other agreements with respect thereto, pursuant to which the Company or any
of its Subsidiaries holds any Leased Real Property.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge, condition,
security interest, easement, encroachment, servitude, deed of trust, right of
first offer or first refusal, or
 

 
-7-

--------------------------------------------------------------------------------

 

any other restriction or covenant with respect to, voting (in the case of any
security or equity interest), receipt of income or exercise of any other
attribute of ownership.
 
“Likoff” has the meaning set forth in the first paragraph of this Agreement.
 
“Material Adverse Effect” or “Material Adverse Change” means any circumstance,
condition, event or change that, individually or in the aggregate, has or is
reasonably likely to have a material adverse effect upon the business, assets,
condition (financial or otherwise), operating results or operations, cash flow
or prospects of the Company and its Subsidiaries, taken as a whole, or on the
ability of any Party to perform its obligations hereunder in all material
respects, but shall exclude any circumstance, condition, event or change
relating to or arising from (a) securities or financial markets; (b) changes in
Law; (c) economic, regulatory or political conditions in the industries or
markets in which the Company and its Subsidiaries operate, including commodity
and raw material markets or prices; (d) the entry into, announcement or
performance of this Agreement; and/or (e) national or international political
conditions, including hostilities, war (whether or not declared), national
emergency or terrorist attack.
 
“Material Customers” has the meaning set forth in Section 3.28.
 
“Membership Interests” means the limited liability company membership interests
of the Company.
 
“Most Recent Financial Statements” has the meaning set forth in Section 3.7(a).
 
“Multiemployer Plan” has the meaning set forth in ERISA Section 3(37).
 
“Option Holders” means each holder of options to purchase equity interests of
the Company.
 
“Order” means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by a Governmental Authority.
 
“Ordinary Course of Business” means the ordinary course of the Company’s and its
Subsidiaries’ business consistent with past custom and practice.
 
“Organizational Documents” means (a) the articles or certificate of
incorporation and bylaws of a corporation; (b) the partnership agreement and any
statement of partnership of a general partnership; (c) the limited partnership
agreement and the certificate of limited partnership of a limited partnership;
(d) the certificate of formation, operating agreement or comparable documents of
a limited liability company; and (e) any amendment to any of the foregoing.
 
“Other Affiliates” means all of the Purchaser’s Affiliates other than the
Company and its Subsidiaries.
 
“Party” or “Parties” means the Company, Seller, Likoff, Davis and Purchaser.
 
“Permit” or “Permits” has the meaning set forth in Section 3.11.
 

 
-8-

--------------------------------------------------------------------------------

 

“Permitted Business Activities” has the meaning set forth in Section 7.9(a).
 
“Permitted Liens” means (a) Liens for Taxes or other charges, assessments or
levies by any Governmental Authority, provided that such Taxes, charges,
assessments or levies are not yet due, (b) deposits, Liens or pledges to secure
payments of workmen’s compensation, unemployment and other similar insurance,
(c) mechanics’, workmen’s, materialmen’s, repairmen’s, warehousemen’s, vendors’,
landlords’ or carriers’ liens, or (d) other Liens that do not materially detract
from the value or otherwise interfere with the current use of any of the
Company’s or its Subsidiaries’ properties or otherwise impair the Company’s or
any of its Subsidiaries’ operation of its business.
 
“Person” means an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture,
unincorporated organization, other business entity or Governmental Authority.
 
“PowerXposure” means PowerXposure, L.L.C., a New Jersey limited liability
company.
 
“Pre-Closing Tax Returns” has the meaning set forth in Section 7.5(a).
 
“Pre-Closing Income Tax Returns” has the meaning set forth in Section 7.5(a).
 
“Pre-Closing S&U Taxes” shall mean sales and use Taxes with respect to the
Company and the Company’s Subsidiaries with respect to taxable periods or
portions thereof ending on or before the Closing Date.
 
“Preliminary Purchase Price” has the meaning set forth in Section 2.2(a).
 
“Procedural Claim” has the meaning set forth in Section 13.9(b).
 
“Prohibited Transaction” has the meaning set forth in ERISA Section 406 and Code
Section 4975.
 
“Publicly Available Software” has the meaning set forth in Section 3.14(i).
 
“Purchase Price” has the meaning set forth in Section 2.2.
 
“Purchaser” has the meaning set forth in the first paragraph of this Agreement.
 
“Purchaser 401(k) Plan” has the meaning set forth in Section 7.2(b).
 
“Purchaser Indemnified Parties” has the meaning set forth in Section 11.1.
 
“Purchaser Plans” has the meaning set forth in Section 7.2(c).
 
“Qualified Revenue” has the meaning set forth in Section 2.5(g)(i).
 
“Real Property Leases” has the meaning set forth in Section 3.13.
 
“Registrations” has the meaning set forth in Section 3.20(b).
 

 
-9-

--------------------------------------------------------------------------------

 

“Representatives” means a given Person’s current or former officers, directors,
managers, employees, members, advisors, consultants, agents or representatives.
 
“Required Consents” has the meaning set forth in Section 9.2.
 
“Restricted Business” has the meaning set forth in Section 7.9(a).
 
“Restriction Period” has the meaning set forth in Section 7.9(a).
 
“Revenue” means, with respect to any period, income from the sale of goods or
the performance of services, calculated in accordance with Section 1.4, but
excluding Qualified Revenue.  Revenue sources include, but are not limited to,
digital programs, patient programs and multichannel programs.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in the first paragraph of this Agreement.
 
“Seller Indemnified Parties” has the meaning set forth in Section 11.3.
 
“Seller’s Knowledge” means the actual knowledge, together with the knowledge
that would have been obtained after reasonable inquiry performed in conjunction
with or following a complete review of the representations and warranties set
forth in ARTICLE III of this Agreement, of Likoff, Davis and DeLisle Callender,
and solely with respect to Section 3.14 and Section 3.22, Ron Scalici.
 
“Seller Representative” has the meaning set forth in Section 7.12(a).
 
“Statement of Closing Working Capital” has the meaning set forth in Section
2.4(a).
 
“Stockholders” means the stockholders of Seller.
 
“Straddle Period” has the meaning set forth in Section 7.5(b).
 
“Straddle Period Tax Returns” has the meaning set forth in Section 7.5(b).
 
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such is at the time owned by such Person
and/or one or more Subsidiaries of such Person, and (b) any limited liability
company, partnership, limited partnership, joint venture, unincorporated
association or other entity in which such Person and/or one or more Subsidiaries
of such Person has more than a 50% equity interest or has the power or
authority, through ownership of voting securities, by contract or otherwise, to
exercise control over the business affairs of the entity.  The term “Subsidiary”
shall include all Subsidiaries of such Subsidiary.
 
“Target Adjustment Event” has the meaning set forth in Section 2.5(i)(ii).
 
“Target Closing Working Capital” means an amount equal to $1,500,000.00.
 

 
-10-

--------------------------------------------------------------------------------

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, ad valorem, alternative or add-on minimum, estimated or other tax, or
other assessment, duty, fee, or levy in the nature of a tax, together with any
interest, penalties, additions to tax and additional amounts with respect
thereto, whether disputed or not.
 
“Tax Escrow Account” shall mean the escrow account into which the Tax Escrow
Amount is deposited.
 
“Tax Escrow Agreement” shall mean the agreement governing the Tax Escrow
Account.
 
“Tax Escrow Amount” shall mean $100,000.
 
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes filed (or required to be
filed) with the applicable Governmental Authority, including any schedule or
attachment thereto and including any amendment thereof.
 
“Third Party” means any Person that is not a Party or an Affiliate of a Party.
 
“Third Party Intellectual Property” has the meaning set forth in Section
3.14(d).
 
“Threshold” has the meaning set forth in Section 11.2(b).
 
“Units” has the meaning set forth in the recitals.
 
“Voluntary Disclosure Process” means any program, process or procedure of
voluntary disclosure with a state taxing authority.
 
“Working Capital” means, as at the applicable date, (a) the total current assets
of the Company and its Subsidiaries, less (b) the total current liabilities of
the Company and its Subsidiaries (other than any liability required to be
terminated at the Closing and any distributions payable to stockholders of the
Company) and less (c) deferred lease liabilities of the Company and its
Subsidiaries.  The specific line items used to calculate Working Capital shall
be determined in the manner historically calculated and reported by the Company
and its Subsidiaries in their consolidated internal financial statements prior
to the Closing.  Working Capital shall include without limitation, (i) cash,
(ii) accounts receivable, (iii) prepaid expenses, (iv) deferred costs, (v)
advance billings, (vi) accounts payable and accrued expenses, and (vii) unearned
revenue; but shall exclude balances on the books of the Company. for accounts
receivable from, and advances and loans to, employees, stockholders and
Affiliates of the Company, leases (other than as set forth above) and other
deposits, provided that (A) no deduction shall be taken in calculating Working
Capital with respect to the separation of two employees immediately prior to
Closing, and (B) with respect to the Company’s principal office, the deduction
for Working Capital shall be limited to $50,000.  With respect to the loan from
the Company to Likoff, the Estimated Closing Working Capital reflects repayment
at or prior to the Closing by Likoff to the Company of amounts due by him with
respect to such loan.
 

 
-11-

--------------------------------------------------------------------------------

 

Interpretation.
 
Unless otherwise expressly provided or unless the context requires
otherwise:  (a) all references in this Agreement to Articles, Sections,
Schedules and Exhibits shall mean and refer to Articles, Sections, Schedules and
Exhibits of this Agreement; (b) all references to statutes and related
regulations shall include all amendments of the same and any successor or
replacement statutes and regulations; (c) words using the singular or plural
number also shall include the plural and singular number, respectively; (d)
references to “hereof”, “herein”, “hereby” and similar terms shall refer to this
entire Agreement (including the Schedules and Exhibits hereto); (e) references
to any Person shall be deemed to mean and include the successors and permitted
assigns of such Person (or, in the case of a Governmental Authority, Persons
succeeding to the relevant functions of such Person); (f) the term “including”
shall be deemed to mean “including, without limitation”; (g) words of any gender
or neuter include each other gender and neuter; and (h) whenever this Agreement
refers to a number of days, such number shall refer to calendar days, unless
such reference is specifically to “Business Days.”
 
1.1 Financial Calculations.
 
Without limiting the other provisions of this Agreement, Revenue and Cost of
Goods shall be calculated consistent with the examples set forth on Schedule
1.4, which substantially reflects the manner in which Revenue and Cost of Goods
were historically calculated and reported by the Company and its Subsidiaries in
their consolidated internal financial statements prior to the Closing (the
“Historical Manner of Determination”).  With respect to any line of business of
the Company or its Subsidiaries not included on Schedule 1.4 (including with
respect to any line of business in which the Company or its Subsidiaries is not
engaged as of the Closing Date), Revenue and Cost of Goods shall be calculated
in a manner that would be consistent with the Historical Manner of
Determination; and Purchaser and Seller shall act in good faith to determine
such calculations.
 
ARTICLE II                                
 


 
SALE AND PURCHASE OF UNITS
 
2.1 Sale and Purchase of Units.
 
Subject to the terms and conditions of this Agreement and in reliance upon the
representations, warranties, covenants and agreements made in this Agreement by
Seller, Likoff and Davis, at the Closing, Purchaser shall purchase from Seller,
and Seller shall sell, transfer and deliver to Purchaser, free and clear of all
Liens, the Units.
 
2.2 Purchase Price.
 
Purchaser shall pay Seller an aggregate amount (the “Purchase Price”) equal to:
 
(a) Twenty Five Million Three Hundred Thousand Dollars ($25,300,000) (the
“Preliminary Purchase Price”);
 
(b) (i) plus the amount, if any, by which the Closing Working Capital is
 

 
-12-

--------------------------------------------------------------------------------

 

(c) greater than the Target Closing Working Capital, or (ii) minus the amount,
if any, by which the Target Closing Working Capital is greater than the Closing
Working Capital; and
 
(d) plus any amounts owed to Seller pursuant to Section 2.5 of this Agreement.
 
2.3 Payment of Purchase Price.
 
(a) Prior to the Closing, Seller shall notify Purchaser in writing of its good
faith estimate of the Closing Working Capital, such estimate to be approved by
Purchaser, which approval shall not be unreasonably withheld, delayed or
conditioned (the “Estimated Closing Working Capital”), together with all
reasonable supporting documentation.  Seller and Purchaser shall cooperate in
good faith to agree upon the calculation of the Estimated Closing Working
Capital.
 
(b) Prior to the Closing, Seller shall provide to Purchaser:
 
(i) a schedule setting forth the amount of the Closing Date Debt Obligations
(the “Closing Date Debt Obligation Amount”), together with all pay-off letters
(which shall include, subject to payment by the Company of the pay-off amounts
set forth therein, a full and complete release of the Company and its
Subsidiaries from any obligation to pay any Closing Date Debt Obligations and
wire transfer instructions) related thereto; and
 
(ii) a schedule of the unpaid fees, expenses, payments to holders of options to
purchase equity interests of the Company, and other amounts that have been, are
or will be paid or payable, by the Company or its Subsidiaries in connection
with the preparation, negotiation or execution of this Agreement, or the
consummation of the transactions contemplated hereby (“Company Expenses”).
 
(c) The term “Estimated Preliminary Base Purchase Price” shall mean and be an
amount equal to the Preliminary Purchase Price (i) plus the amount, if any, by
which the Estimated Closing Working Capital is greater than the Target Closing
Working Capital, or (ii) minus the amount, if any, by which the Target Closing
Working Capital is greater than the Estimated Closing Working Capital.
 
(d) At the Closing, the Estimated Preliminary Base Purchase Price shall be paid
by Purchaser by wire transfer of immediately available funds, or retained by
Purchaser in the case of (v) below, as follows:
 
(i) on behalf of the Company and its Subsidiaries, to an account or accounts
designated in writing by Seller, an amount, in the aggregate, equal to the
Closing Date Debt Obligation Amount, which amount shall be used to repay the
Closing Date Debt Obligations in full;
 
(ii) on behalf of the Company and its Subsidiaries, to an account or
 

 
-13-

--------------------------------------------------------------------------------

 

(iii) accounts designated in writing by Seller, the amount of Company Expenses,
which amount shall be used to pay such Company Expenses in full, subject to
applicable withholding, if any;
 
(iv) to the Escrow Account, an amount equal to the Escrow Amount;
 
(v) to an account or accounts designated in writing by Seller, the amount of the
Estimated Preliminary Base Purchase Price that remains after the amounts are
paid pursuant to clauses (i) through (iii) above, which amount shall be used to
pay the Stockholders; and
 
(vi) retained by Purchaser, an amount equal to the Tax Escrow Amount which shall
be deposited into the Tax Escrow Account pursuant to Section 7.14.
 
(e) Within three (3) Business Days after the determination of the Closing
Working Capital pursuant to Section 2.4:
 
(i) if the Closing Working Capital is greater than the Estimated Closing Working
Capital, Purchaser shall pay to Seller an amount equal to the difference between
the Closing Working Capital and the Estimated Closing Working Capital by wire
transfer of immediately available funds to an account designated in writing by
Seller; or
 
(ii) if the Closing Working Capital is less than the Estimated Closing Working
Capital, Seller shall pay to Purchaser an amount equal to the difference between
the Estimated Closing Working Capital and the Closing Working Capital in the
form of immediately available funds by wire transfer to an account designated in
writing by Purchaser.
 
2.4 Purchase Price Adjustment.
 
(a) Within sixty (60) days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement of the Closing Working Capital (the “Statement of
Closing Working Capital”) together with all supporting documentation.  The
Statement of Closing Working Capital shall be based upon the books and records
of the Company and its Subsidiaries and shall be prepared in accordance with the
definitions of Working Capital and Closing Working Capital set forth in ARTICLE
I and in accordance with the methodology used in the calculation of the
Estimated Closing Working Capital.
 
(b) The Statement of Closing Working Capital shall be final and binding on the
Parties unless Seller shall, within thirty (30) days following the delivery of
such Statement, deliver to Purchaser written notice of disagreement with such
Statement.  If Seller shall raise any objections within the aforesaid thirty
(30) day period, then Seller and Purchaser shall attempt to resolve the disputed
matters.  If Seller and Purchaser are unable to resolve all disagreements within
thirty (30) days of receipt by Purchaser of a written notice of disagreement, or
such longer period as may be agreed by Purchaser and Seller, then, within thirty
(30) days thereafter, Seller and Purchaser jointly shall select Deloitte or any
other arbiter from a nationally recognized independent public accounting
 

 
-14-

--------------------------------------------------------------------------------

 

(c) firm that is not the independent auditor of Purchaser, the Company, Seller
or any of their respective Affiliates; if Purchaser and Seller are unable to
select an arbiter within such time period, the American Arbitration Association
shall make such selection (the Person so selected shall be referred to herein as
the “Accounting Arbitrator”).  The Accounting Arbitrator so selected will
consider only those items and amounts set forth in such Statement as to which
Purchaser and Seller have disagreed within the time periods and on the terms
specified above and must resolve the matter in accordance with the terms and
provisions of this Agreement.  In submitting a dispute to the Accounting
Arbitrator, each of the Purchaser and Seller shall concurrently furnish, at its
own expense, to the Accounting Arbitrator and the other Party such documents and
information as the Accounting Arbitrator may request.  Each of Purchaser and
Seller may also furnish to the Accounting Arbitrator such other information and
documents as it deems relevant, with copies of such submission and all such
documents and information being concurrently given to the other Party.  The
Accounting Arbitrator shall issue a detailed written report that sets forth the
resolution of all items in dispute and that contains a final Statement of
Closing Working Capital.  Such report shall be final and binding upon Purchaser
and Seller.  The fees and expenses of the Accounting Arbitrator incurred in
connection with the determination of the disputed items by the Accounting
Arbitrator shall be borne by (i) Purchaser if the Accounting Arbitrator’s
determination of the disputed items shall vary from Purchaser’s determination of
the disputed items by more than the difference between Seller’s determination of
the disputed items and the Accounting Arbitrator’s determination of the disputed
items or (ii) Seller if the Accounting Arbitrator’s determination of the
disputed items shall vary from Seller’s determination of the disputed items by
more than the difference between Purchaser’s determination of the disputed items
and the Accounting Arbitrator’s determination of the disputed items. The fees
and expenses of the Accounting Arbitrator incurred in connection with the
determination of the disputed items by the Accounting Arbitrator shall be borne
equally by Purchaser and Seller if the Accounting Arbitrator’s determination of
the disputed items shall vary from Seller’s determination of the disputed items
by an amount equal to the difference between Purchaser’s determination of the
disputed items and the Accounting Arbitrator’s determination of the disputed
items.  Purchaser and Seller shall cooperate fully with the Accounting
Arbitrator and respond on a timely basis to all requests for information or
access to documents or personnel made by the Accounting Arbitrator or by other
Parties hereto, all with the intent to fairly and in good faith resolve all
disputes relating to the Statement of Closing Working Capital as promptly as
reasonably practicable.
 
2.5 Earnout Payments.
 
(a) In addition to the other amounts owed by Purchaser to Seller pursuant to
this Agreement, Purchaser shall pay to Seller a payment for each of the calendar
years ended December 31, 2010 (the “2010 Contingency Payment”), December 31,
2011 (the “2011 Contingency Payment”), and December 31, 2012 (the “2012
Contingency Payment” and, collectively with the 2010 Contingency Payment and the
2011 Contingency Payment, the “Contingency Payments”) if such Contingency
Payments are due pursuant to the terms hereof.  All Contingency Payments shall
be calculated in accordance with the Historical Manner of Determination.
 

 
-15-

--------------------------------------------------------------------------------

 

(b) On each March 31 following each of the calendar years ended December 31,
2010, December 31, 2011 and December 31, 2012 (each a “Determination Date”),
Purchaser shall deliver to Seller (i) a complete copy of the consolidated
audited financial statements of Purchaser for the most recently completed
calendar year, (ii) a written statement setting forth the applicable Contingency
Payment due for such calendar year, (iii) a written detailed calculation of the
applicable Contingency Payment pursuant to the terms of this Section 2.5
(including a detailed calculation of Purchaser’s determination of Revenue and
Gross Profit for the applicable calendar year) and (iv) with the exception of
the 2010 Contingency Payment which shall be paid pursuant to Section 2.5(c)
below, a payment, if any, in the amount of the applicable Contingency Payment
reflected in such calculation.  The statements, calculations and determinations
delivered by Purchaser pursuant to the previous sentence shall be final and
binding on the Parties unless Seller shall, within thirty (30) days following
the delivery of such items, deliver to Purchaser written notice of disagreement
with any such items.  Such disagreement shall be resolved pursuant to the
dispute resolution procedures set forth in Section 2.4.  In the event the
disagreement is arbitrated, the report of the Accounting Arbitrator shall be
final and binding upon Purchaser and Seller.  All Contingency Payments and the
Estimated Contingency Payment (as defined below) shall be paid in cash by wire
transfer of immediately available funds to an account designated in writing by
Seller.
 
(c) On December 31, 2010, Purchaser shall deliver to Seller (i) a statement
setting forth its good faith estimate of the Contingency Payment for the
calendar year concluded on such date (the “Estimated Contingency Payment”); (ii)
a detailed calculation of the Estimated Contingency Payment pursuant to the
terms of this Section 2.5 (including a detailed calculation of Purchaser’s
determination of estimated Revenue and Gross Profit for the applicable period);
and (iii) a payment in the amount of such Estimated Contingency Payment, if
any.  On the Determination Date for the calendar year ended December 31, 2010,
(i) if the Contingency Payment is greater than the Estimated Contingency
Payment, Purchaser shall pay to Seller an amount equal to the difference between
the Contingency Payment and the Estimated Contingency Payment; or (ii) if the
Contingency Payment is less than the Estimated Contingency Payment, Seller shall
pay to Purchaser an amount equal to the difference between the Estimated
Contingency Payment and the Contingency Payment by wire transfer of immediately
available funds to an account designated in writing by Purchaser.
 
(d) 2010 Contingency Payment.  The 2010 Contingency Payment shall include both a
Revenue component and a Gross Profit component, as follows:
 
(i) Revenue Component.  If the Company, for the year ended December 31, 2010:
(A) achieves at least $21,500,000 of Revenue, then a payment of $500,000 shall
be paid to Seller and (B) achieves Revenue greater than $21,500,000, an
additional payment to Seller in an amount of up to $2,000,000 shall scale on a
pro-rated basis upon achievement of Revenue between $21,500,000 and $23,500,000,
such that the total payment possible under this Section 2.5(d)(i) shall be
capped at $2,500,000.  Notwithstanding the preceding, no payments shall be made
under this Section 2.5(d)(i) unless the Company’s Gross Profit for the year
ended December 31, 2010 is at least $15,000,000.
 

 
-16-

--------------------------------------------------------------------------------

 

(ii) Gross Profit Component.  If the Company, for the year ended December 31,
2010:  (A) achieves at least $15,000,000 of Gross Profit, then a payment of
$500,000 shall be paid to Seller and (B) achieves Gross Profit greater than
$15,000,000, an additional payment to Seller in an amount of up to $2,000,000
shall scale on a pro-rated basis upon achievement of Gross Profit between
$15,000,000 and $16,700,000, such that the total payment possible under this
Section 2.5(d)(ii) shall be capped at $2,500,000.  Notwithstanding the
preceding, no payments shall be made under this Section 2.5(d)(ii) unless the
Company’s Revenue for the year ended December 31, 2010, is at least $21,500,000.
 
(iii) For the avoidance of doubt, the 2010 Contingency Payment shall include
amounts under both Section 2.5(d)(i) and Section 2.5(d)(ii).
 
(e) 2011 Contingency Payment.  The 2011 Contingency Payment shall be equal to
the 2011 Revenue Component plus the 2011 Gross Profit Component (as such terms
are defined below); provided, however, that the 2011 Contingency Payment shall
be automatically equal to zero if the Gross Profit Margin for the year ending
December 31, 2011 is less than 65%.
 
(i) Definitions.  As used herein: “2010 Targeted Revenue” means $23,500,000;
“2010 Targeted Gross Profit” means $16,700,000; “2011 Actual Revenue” means the
Revenue for the year ending December 31, 2011; “2011 Revenue Growth Rate” means
(x) 2011 Actual Revenue divided by (y) 2010 Targeted Revenue, minus (z) 1.00;
“2011 Actual Gross Profit” means the Gross Profit for the year ending December
31, 2011; and “2011 Gross Profit Growth Rate” means (x) 2011 Actual Gross Profit
divided by (y) 2010 Targeted Gross Profit, minus (z) 1.00.
 
(ii) 2011 Revenue Component.  The “2011 Revenue Component” shall be equal to,
for any 2011 Revenue Growth Rate of at least 10%, (x) the cumulative total of
all Revenue Earned Amounts (as such term is used on Schedule 2.5(e) hereto) for
all respective Revenue Growth %’s (as such term is used on Schedule 2.5(e)
hereto) at or less than the 2011 Revenue Growth Rate, plus (y) the pro rata
portion of the next greater Revenue Earned Amount based on the level of Revenue
growth achieved towards such greater Revenue Earned Amount.
 
Example:  By way of illustration, if 2011 Actual Revenue equals $32,665,000,
then 2011 Revenue Growth Rate equals 39% (that is, $32,665,000 divided by
$23,500,000, minus 1.00), and 2011 Revenue Component equals $6,200,000, which is
calculated as follows: (x) $5,000,000 (that is, the sum of all Revenue Earned
Amounts for all respective Revenue Growth %’s from 10% to 35% inclusive), plus
(y) $1,200,000 (that is, 80% of the next greater Revenue Earned Amount of
$1,500,000, based achieving 80% of the Revenue Growth % between 35% and 40%).
 

 
-17-

--------------------------------------------------------------------------------

 

2011 Gross Profit Component.  The “2011 Gross Profit Component” shall be equal
to, for any 2011 Gross Profit Growth Rate of at least 10%, (x) the cumulative
total of all Gross Profit Earned Amounts (as such term is used on Schedule
2.5(e) hereto) for all respective Gross Profit Growth %’s (as such term is used
on Schedule 2.5(e) hereto) at or less than the 2011 Gross Profit Growth Rate,
plus (y) the pro rata portion of the next greater Gross Profit Earned Amount
based on the level of Gross Profit growth achieved towards such greater Gross
Profit Earned Amount.
 
(iii) Additional Provisions.  The total amount of the 2011 Contingency Payment
shall not exceed $20,000,000.  The 2011 Contingency Payment shall be payable on
the Determination Date; provided, however, that if the 2011 Contingency Payment
is greater than $10,000,000, then 50% of such excess shall be payable on the
Determination Date and the remaining 50% of such excess shall be deferred and
paid on the date the 2012 Contingency Payment, if any, is due; provided,
further, however, that such deferred portion shall be forfeited if either (x)
2012 Actual Revenue is less than 2011 Actual Revenue or (y) 2012 Actual Gross
Profit is less than 2011 Actual Gross Profit.
 
(f) 2012 Contingency Payment.  The 2012 Contingency Payment shall be equal to
the 2012 Revenue Component plus the 2012 Gross Profit Component (as such terms
are defined below); provided, however, that the 2012 Contingency Payment shall
be automatically equal to zero if the Gross Profit Margin for the year ending
December 31, 2012 is less than 65%.
 
(i) Definitions.  As used herein: “2011 Targeted Revenue” means $25,850,000;
“2011 Targeted Gross Profit” means $18,370,000; “2012 Actual Revenue” means the
Revenue for the year ending December 31, 2012; “2012 Revenue Growth Rate” means
(x) 2012 Actual Revenue divided by (y) 2011 Targeted Revenue, minus (z) 1.00;
“2012 Actual Gross Profit” means the Gross Profit for the year ending December
31, 2012; and “2012 Gross Profit Growth Rate” means (x) 2012 Actual Gross Profit
divided by (y) 2011 Targeted Gross Profit, minus (z) 1.00.
 
(ii) 2012 Revenue Component.  The “2012 Revenue Component” shall be equal to,
for any 2012 Revenue Growth Rate of at least 10%, (x) the cumulative total of
all Revenue Earned Amounts (as such term is used on Schedule 2.5(f) hereto) for
all respective Revenue Growth %’s (as such term is used on Schedule 2.5(f)
hereto) at or less than the 2012 Revenue Growth Rate, plus (y) the pro rata
portion of the next greater Revenue Earned Amount based on the level of Revenue
growth achieved towards such greater Revenue Earned Amount.
 
Example:  By way of illustration, if 2012 Actual Revenue equals $39,292,000,
then 2012 Revenue Growth Rate equals 52% (that is, $39,292,000 divided by
$25,850,000, minus 1.00), and 2012 Revenue Component equals $5,400,000, which is
calculated as follows:  (x)
 

 
-18-

--------------------------------------------------------------------------------

 

$4,000,000 (that is, the sum of all Revenue Earned Amounts for all respective
Revenue Growth %’s from 10% to 45% inclusive), plus (y) $1,400,000 (that is, 70%
of the next greater Revenue Earned Amount of $2,000,000, based achieving 70% of
the Revenue Growth % between 45% and 55%).
 
(iii) 2012 Gross Profit Component.  The “2012 Gross Profit Component” shall be
equal to, for any 2012 Gross Profit Growth Rate of at least 10%, (x) the
cumulative total of all Gross Profit Earned Amounts (as such term is used on
Schedule 2.5(f) hereto) for all respective Gross Profit Growth %’s (as such term
is used on Schedule 2.5(f) hereto) at or less than the 2012 Gross Profit Growth
Rate, plus (y) the pro rata portion of the next greater Gross Profit Earned
Amount based on the level of Gross Profit growth achieved towards such greater
Gross Profit Earned Amount.
 
(iv) Additional Provisions.  The total amount of the 2012 Contingency Payment
shall not exceed $20,000,000, and aggregate amount of the sum of the 2011
Contingency Payment and the 2012 Contingency Payment shall not exceed
$20,000,000.
 
(g) Integration Payments.  Notwithstanding any of the other provisions in this
Agreement to the contrary, in addition to the Contingency Payments and
regardless of whether any Contingency Payments are ever paid or payable pursuant
to this Agreement, Purchaser shall pay to Seller the Integration Payments (as
defined below) based on the integration of the Company’s and Purchaser’s sales
and marketing activities, pursuant to the following terms and conditions:
 
(i) Definitions.  As used herein:
 
“Integrated Activities” means the Company cooperating in good faith with
Purchaser in engaging in joint marketing and sales initiatives, including,
without limitation: (i) making introductions of Purchaser to the Company’s
customers and prospects; (ii) making recommendations to the Company’s customers
and prospects as to Purchaser’s products and services or otherwise referring
such customers or prospects to Purchaser; (iii) making joint sales calls with
Purchaser on customers and prospects of the Company or of Purchaser; and (iv)
otherwise providing material assistance or support to Purchaser in its sales and
marketing activities, including participating in trainings, seminars, receptions
and other special events; in each case to the extent reasonable, practical,
feasible and in a manner that does not unreasonably interfere with the conduct
of the Company’s business, and, where applicable, upon Purchaser’s written
request.  In the event that any customer or prospective customer requests an
in-person sales call or sales meeting related to any product or service of the
Company or any of its Subsidiaries, Purchaser shall provide Likoff or Davis with
notice of such request and shall permit the Company to attend such sales call or
sales meeting.
 

 
-19-

--------------------------------------------------------------------------------

 

“Qualified Revenue” means revenue derived from the goods and services of
Purchaser or the Company from such customers or prospects of Purchaser or the
Company who were contacted in connection with, or who were otherwise the object
or recipient of, the Integrated Activities, calculated as follows:
 
(A) If the Company engages in Integrated Activities which results in a signed
contract pursuant to which the customer agrees to purchase the Company’s
products or services, Seller shall have the option to designate the amount
payable pursuant to such contract (the “Contract Amount”) for the then current
year and any renewal period as either (x) Qualified Revenue to be used in the
calculation of the Integration Payment for such year, if any, in accordance with
this Section 2.5(g) or (y) as Revenue to be used in the calculation of the
Contingency Payment for such year.  Seller shall make this designation at any
time during the calendar year during which such contract is signed.  If the
Contract Amount is designated as Qualified Revenue, then the Company’s Qualified
Revenue for such year shall be credited with the full Contract Amount.  If the
Contract Amount is designated as Revenue, then any calculation of Revenue
related to the Contract Amount shall be performed in accordance with Section
1.4.  For the avoidance of doubt, the Company shall not get any credit pursuant
to this clause (A) for the purchase of Purchaser’s products or services.
 
(B) If (x) the Company engages in Integrated Activities which results in a
signed contract pursuant to which the customer agrees to purchase Purchaser’s
products or services, or (y) Purchaser’s Chief Executive Officer determines
(which determination shall be made in good faith) that a customer or prospective
customer entered into a signed contract to purchase Purchaser’s products or
services as a result of the material contribution of the Company, but, in the
case of (x) or (y) above, such Integrated Activities do not result in a signed
contract pursuant to which the customer agrees to purchase the Company's
products or services, then, with respect to any such signed contract pursuant to
which the customer agrees to purchase Purchaser’s products or services, the
Company’s Qualified Revenue will be credited the lesser of (1) ten percent (10%)
of the amount payable pursuant to such contract committed in the first year of
the contract and (2) $1,000,000.  If the contract is a multiyear contract that
continues into a subsequent year or years, or if the contract is renewed for a
subsequent year or years, then the Company’s Qualified Revenue will be credited
the lesser of (1) ten (10%) of the amount payable pursuant to such contract
committed in such subsequent year or years of the contract and (2) $1,000,000
for each such subsequent year.
 
(C) If the Company engages in Integrated Activities which results in a signed
contract pursuant to which the customer agrees to purchase both Company’s
products or services and Purchaser’s products or services,
 

 
-20-

--------------------------------------------------------------------------------

 

Seller shall have the option to designate the amount payable pursuant to such
contract with respect to the Company’s products and services  for the then
current year and any renewal period as either (x) Qualified Revenue to be used
in the calculation of the Integration Payment for such year, if any, in
accordance with this Section 2.5(g) or (y) as Revenue to be used in the
calculation of the Contingency Payment for such year, in each case on the same
basis and in addition to the Qualified Revenue or Revenue calculated in
accordance with clause (A) above.
 
(D) If the Company engages in Integrated Activities which results in a signed
contract pursuant to which the customer agrees to purchase both Company’s
products or services and Purchaser’s products or services, and the Seller shall
have exercised its option to designate the amounts payable with respect to the
purchase of the Company’s products and services as Qualifying Revenue in
accordance with clause (C) above, and Purchaser has achieved new business
revenue of at least $55,000,000 for its fiscal year in which such contract is
signed, then, with respect to any such signed contract, Qualifying Revenue will
be credited with both (x) one hundred fifty percent (150%) of the amount of such
Qualifying Revenue (rather than one hundred percent (100%) of the amount thereof
as described in clause (C) above), for the purchase of the Company’s products
and services committed in the first year of such contract and (y) the lesser of
(1) ten percent (10%) of the amounts payable under such contract for the
purchase of Purchaser’s products and services committed in the first year of the
contract and (2) $1,000,000.  If the contract is a multiyear contract that
continues into a subsequent year or years, or if the contract is renewed for a
subsequent year or years, and the Seller shall have exercised its option to
designate the amount payable with respect to the purchase of the Company’s
products and services as Qualifying Revenue as provided in clause (C) above, and
Purchaser has achieved new business revenue of at least $55,000,000 in any such
subsequent year, then Qualifying Revenue will be credited with both (a) one
hundred fifty percent (150%) of the amount of such Qualifying Revenue (rather
than one hundred percent (100%) of the amount thereof as described in clause (C)
above) committed in such subsequent year of the contract for the purchase of the
Company’s products and services and (b) the lesser of (1) ten percent (10%) of
the amount payable under such contract committed in such subsequent year of the
contract for the purchase of Purchaser’s products and services and (2)
$1,000,000 for each such subsequent year.
 
(ii) 2011 Integration Payment.  Seller shall be entitled to receive an amount
equal to up to $2,500,000 (the “2011 Integration Payment”) if (x) the Company
participates and engages in good faith in the Integrated Activities during 2011
and (y) the Company achieves Qualified Revenue for the year ending December 31,
2011.  Seller shall be eligible to receive the full $2,500,000 if the Qualified
Revenue for such year is equal to or exceeds $5,000,000 (the “Integration
Threshold”), provided, however, that in the event that the Company
 

 
-21-

--------------------------------------------------------------------------------

 

(iii) fails to achieve the Integration Threshold, Seller shall be entitled to
receive a 2011 Integration Payment equal to 50% of the Qualified Revenue
achieved during the year ending December 31, 2011.  Purchaser shall pay to
Seller, on or before April 15, 2012, the 2011 Integration Payment by wire
transfer of immediately available funds to an account designated in writing by
Seller.
 
(iv) 2012 Integration Payment.  Seller shall be entitled to receive an amount
equal to up to $2,500,000 (the “2012 Integration Payment” and together with the
2011 Integration Payment, the “Integration Payments”), if (x) the Company
participates and engages in good faith in the Integrated Activities during 2012
and (y) the Company achieves Qualified Revenue for the year ending December 31,
2012.  Seller shall be eligible to receive the full $2,500,000 if the Qualified
Revenue for such year is equal to or exceeds the Integration Threshold,
provided, however, that in the event that the Company fails to achieve the
Integration Threshold, Seller shall be entitled to receive a 2012 Integration
Payment equal to 50% of the Qualified Revenue achieved during the year ending
December 31, 2012.  Purchaser shall pay to Seller, on or before April 15, 2013,
the 2012 Integration Payment by wire transfer of immediately available funds to
an account designated in writing by Seller.
 
(v) Additional Provisions.  In the event there is a disagreement with respect to
the calculations or determinations made pursuant to this Section 2.5(g), such
disagreement shall be resolved pursuant to the dispute resolution procedures set
forth in Section 2.4.  In the event the disagreement is arbitrated, the report
of the Accounting Arbitrator shall be final and binding upon Purchaser and
Seller.
 
(h) Acceleration.
 
(i) If an Acceleration Event occurs prior to January 1, 2013, Purchaser shall
pay to Seller an amount equal to the sum of (i) the maximum possible amount of
the 2010 Contingency Payment if the Acceleration Event occurred prior to January
1, 2011, plus (ii) the maximum possible amounts of the 2011 Contingency Payment
and the Integration Payment for 2011 if the Acceleration Event occurred prior to
January 1, 2012, plus (iii) the maximum possible amounts of the 2012 Contingency
Payment and the Integration Payment for 2012 if the Acceleration Event occurred
prior to January 1, 2013; provided, that in no event shall the amount paid
pursuant to this subpart (h) exceed $30,000,000.  If an Acceleration Event
occurs prior to January 1, 2011, Purchaser shall pay to Seller $5,000,000 on
December 31, 2010, $12,500,000 on March 31, 2012, and $12,500,000 on March 31,
2013.  If the Acceleration Event occurs on or after January 1, 2011 but prior to
January 1, 2012, Purchaser shall pay to Seller $12,500,000 on March 31, 2012 and
$12,500,000 on March 31, 2013.  If the Acceleration Event occurs on or after
January 1, 2012 but prior to January 1, 2013, Purchaser shall pay to Seller on
March 31, 2013 an amount equal to the difference between $22,500,000 and the
amount of the 2011 Contingency Payment.
 

 
-22-

--------------------------------------------------------------------------------

 

(ii) Each of the following shall constitute an “Acceleration Event”:
 
(1) failure by Purchaser or the Company to pay any undisputed amount when due
under this Agreement or the Key Employee Agreement with Likoff or Davis, and
such failure is not cured within thirty (30) days after Purchaser’s receipt of
written notice from Likoff or Davis, as the case may be, of such failure;
 
(2) default in the payment when due of any obligation of Purchaser for borrowed
money in excess of $10,000,000, either at maturity or if the effect of such
default is to accelerate the maturity of such obligation, and such default is
not cured within the applicable cure period; or a final non-appealable judgment
is rendered against Purchaser that exceeds $10,000,000 and such judgment is not
satisfied within sixty (60) days or in accordance with the terms of the
judgment, whichever is longer;
 
(3) Purchaser applies for, consents to, or acquiesces in the appointment of a
trustee, receiver or other custodian for Purchaser or a substantial part of
Purchaser’s property, or makes a general assignment for the benefit of
creditors; or in the absence of such application, consent or acquiescence, a
trustee, receiver or other custodian is appointed for Purchaser, or for a
substantial part of Purchaser’s property and is not discharged or dismissed
within ninety (90) days;
 
(4) any bankruptcy, reorganization, debt arrangement or other proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is instituted by or against Purchaser, which proceeding is not dismissed within
ninety (90) days;
 
(5) termination by the Company of the employment of either Likoff or Davis
without Cause (as such term is used in their respective Key Employee Agreements)
or resignation by Likoff or Davis for Good Reason (as such term is used in their
respective Key Employee Agreements with the Company);
 
(6) except in the case of a Change of Control of the Company (which is covered
by Section 2.5(j)(2)), the Company is no longer a wholly-owned Subsidiary of
Purchaser and as a business unit that is separate from any other business unit
of Purchaser; each of the Company’s Subsidiaries is no longer a wholly-owned
Subsidiary of the Company; except¸ in any of the cases described above in this
clause (6), if and to the extent approved in advance in writing by Seller; or
 
(7) a material violation by Purchaser of the covenant set forth in Section
7.10(b).
 
(i) Adjustment of Targets.
 
(i) If a Target Adjustment Event occurs prior to January 1, 2013, and such
Target Adjustment Event could reasonably be expected to result in a reduction
(other than a de minimis reduction) in any of the Earnout Amounts, then there
shall be a corresponding reduction in the Revenue and Gross Profit target levels
set forth in this Section 2.5, such reduced target levels to be determined in
 

 
-23-

--------------------------------------------------------------------------------

 

(ii) accordance with the dispute resolution procedures set forth in Section
2.4.  In the event the matter is arbitrated, the report of the Accounting
Arbitrator shall be final and binding upon Purchaser and Seller.
 
(iii) Each of the following shall constitute a “Target Adjustment Event”:
 
(1) cessation of the employment of either Likoff or Davis on account of his
death or Total Disability (as such term is defined in his respective Key
Employee Agreement);
 
(2) failure to comply in all material respects with all Laws and Orders
applicable to the operation of the Company and its Subsidiaries or to maintain
all material Permits necessary for the operation of the Company and its
Subsidiaries; provided, that such failure was not caused by either Likoff’s or
Davis’ negligence, recklessness, mismanagement or willful misconduct;
 
(3) failure to assure that the Company and its Subsidiaries have adequate
capital to operate their business in accordance with the strategic plans and
operating budgets for the Company approved by the Chief Executive Officer of
Purchaser; provided, that such failure occurs at a time when the Company has
achieved sixty percent (60%) or more of the forecasted Revenue of the Company as
set forth in the forecasts provided pursuant to Section 7.13 for the immediately
preceding four (4) fiscal quarters;
 
(4) the imposition on Likoff and Davis of material additional administrative,
corporate or other responsibilities or commitments which are reasonably likely
to interfere with the ability to earn Contingency Payments and that are
inconsistent with the responsibilities or commitments imposed on a regular basis
upon the senior executives of Purchaser; or
 
(5) a material violation by Purchaser of the covenant set forth in Section
7.10(a).
 
(j) Special Provisions:
 
(1) If Purchaser proposes to change, add or eliminate any material service or
product line of the Company or any of its Subsidiaries, it shall provide Seller
with prior written notice thereof.  If, within ten (10) days after receipt of
such notice, Seller notifies Purchaser in writing that it has determined that
such change, addition or elimination is reasonably likely to result in a
reduction (other than a de minimus reduction) in the Earnout Amounts, and
Purchaser then implements such change, addition or elimination, then such action
of Purchaser shall constitute (a) an Acceleration Event if it involves a change
to or elimination of the DIAGRAM™ software or the HCP database, or (b) a Target
Adjustment Event if it involves a change, addition or elimination of any other
material service or product line of the Company or any of its Subsidiaries.  If
Seller does not provide such notice within such period, Seller will be deemed to
have waived its rights under this provision with respect to such change,
addition or elimination.
 

 
-24-

--------------------------------------------------------------------------------

 

(2) Purchaser shall provide Seller with at least twenty (20) days’ written
notice prior to the consummation by the Purchaser of a Change of Control of the
Company.  Such notice shall include a description of the transaction, the
identity of the buyer (the “Buyer”) and an itemization of the aggregate net
purchase price payable by the Buyer to Purchaser and/or its stockholders or
Affiliates in connection therewith (the “Change of Control Purchase Price”).  If
Seller has not consented in writing to such Change of Control prior to the
consummation thereof, then, upon the occurrence of the Change of Control: (A) an
Acceleration Event shall be deemed to have occurred, and Purchaser shall pay
Seller an amount equal to the lesser of (x) the maximum amounts set forth in
Section 2.5(h)(i), and (y) the excess of the Change of Control Purchase Price
over the sum of (i) any amounts invested by Purchaser in the Company in excess
of the applicable budgeted investment amount plus (ii) $25,000,000, and (B) a
Target Adjustment Event shall be deemed to have occurred with respect to any
remaining amounts set forth in Section 2.5(h)(i) which are not paid pursuant to
part (A) above.
 
(3) If the Company engages in Integrated Activities which results in a signed
contract pursuant to which the customer agrees to purchase the products or
services of both the Company and Purchaser and there is no specified allocation
of the amounts payable pursuant to such contract between the Company’s products
or services and Purchaser’s products and services, then the Company and
Purchaser shall make a good faith effort to agree on the allocation and if there
is a disagreement, such disagreement shall be resolved pursuant to the dispute
resolution procedures set forth in Section 2.4.  In the event the disagreement
is arbitrated, the report of the Accounting Arbitrator shall be final and
binding upon Purchaser and Seller.
 
(4) In the event that Seller believes that Purchaser has taken any action that
would give rise to a Target Adjustment Event pursuant to Section 2.5(ii)(2),
(3), (4) or (5) above, prior to any reduction in the Revenue and Gross Profit
target levels set forth in this Section 2.5, Seller shall provide written notice
to Purchaser describing such action(s), and Seller and Purchaser shall have
sixty (60) days following delivery of such notice to discuss and make mutually
reasonable efforts to amicably resolve the issues set forth in such notice so as
to provide Purchaser with an opportunity to avoid or mitigate such action(s)
resulting in a Target Adjustment Event.
 
(k) Pre-Closing S&U Taxes Set-off.  Notwithstanding anything to the contrary in
this Agreement, in the event that a state taxing authority asserts liability for
Pre-Closing S&U Taxes, Purchaser may set-off and withhold against any payment to
be made to Seller pursuant to this Section 2.5, the Determined Amount; provided,
however, that (1) no such set-off or withholding shall be made until the sum of
all Determined Amounts exceeds $100,000, in which event the sum of all
Determined Amounts shall be set-off and withheld unless the amount available in
the Escrow Account to satisfy such amounts exceeds such sum, in which case no
such set-off or withholding shall be made until the amount available in the
Escrow Account to satisfy such amounts is less than such sum, in which case such
set-off and withholding shall be made in its entirety, and (2) any such set-off
or withheld amounts shall be placed in an escrow account, to be governed by an
agreement negotiated in good faith by Purchaser and Seller, which shall survive
until all claims for liability for Pre-Closing S&U Taxes referenced in this
Section 2.5(k) are finally settled.
 

 
-25-

--------------------------------------------------------------------------------

 

(l) Deferred Working Capital Adjustment.  In consideration of the limitation
with respect to the deduction relating to the Company’s office lease set forth
in the definition of Working Capital, the parties agree that $50,000 shall be
deducted from each of the 2011 Contingency Payment and the 2012 Contingency
Payment, provided that (i) if the 2011 Contingency Payment does not become due
hereunder, then Seller shall pay $50,000 to PDI on March 31, 2012, and (ii) if
the 2012 Contingency Payment does not become due hereunder, then Seller shall
pay $50,000 to PDI on March 31, 2013.
 
ARTICLE III                                
 


 
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY
 
Each of Seller, Likoff and Davis hereby jointly and severally represents and
warrants to Purchaser as follows (the “Company Representations”):
 
3.1 Organization, Qualification and Corporate Power; Authorization of
Transaction.
 
(a) The Company is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of Delaware.  The Subsidiaries are
limited liability companies duly formed, validly existing and in good standing
under the laws of the State of Delaware.  The Company and its Subsidiaries are
duly authorized to conduct business and are in good standing under the laws of
each jurisdiction where such qualification is required, except where the failure
to be so qualified would not result in a Material Adverse Effect.  The Company
and its Subsidiaries have the full limited liability company power and authority
necessary to carry on their businesses and to own and use the properties owned
and used by them.  Schedule 3.1 sets forth a correct and complete list of the
managers and officers of each of the Company and its Subsidiaries.  Seller has
made available to Purchaser true, complete and accurate copies of the
Organizational Documents of the Company and its Subsidiaries in effect as of the
date hereof.  The minute books, unit certificate books and unit transfer ledgers
of the Company and its Subsidiaries, as applicable, previously made available to
Purchaser accurately reflect in all material respects all corporate and limited
liability company actions taken by the stockholders, members, boards of
directors (and any committees thereof), managers or comparable bodies of the
Company and its Subsidiaries.
 
(b) The Company has the limited liability company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.  This
Agreement has been duly executed and delivered by the Company and constitutes
the valid and legally binding obligation of the Company, enforceable in
accordance with its terms and conditions except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as such enforceability of
this Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
 
3.2 Capitalization.
 

 
-26-

--------------------------------------------------------------------------------

 

3.3 Schedule 3.2 sets forth a correct and complete list of the Company’s issued
and outstanding Units and its Subsidiaries’ issued and outstanding limited
liability company units.  All of the issued and outstanding Units and limited
liability company units have been and are duly authorized, validly issued, fully
paid and nonassessable and held of record as set forth in Schedule 3.2.  Except
as set forth in Schedule 3.2, there are no outstanding or authorized equity
interests of any kind or nature, including, any options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts or commitments that would require the Company to issue, sell or
otherwise cause to become outstanding any equity interests.  Except as set forth
in Schedule 3.2, there are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to the Company.  Except as set
forth in Schedule 3.2, there are no voting trusts, proxies or other agreements
or understandings with respect to the voting of the Units.  All stock options
were granted at an exercise price at least equal to the fair market value
(within the meaning of Section 409A of the Code) of a share on the date of
grant, and no stock option has been repriced, extended or amended since the date
of its grant.
 
3.4 Noncontravention.
 
Except as set forth in Schedule 3.3, neither the execution and the delivery of
this Agreement, nor the performance by the Company and its Subsidiaries of their
obligations hereunder, will (i) violate any provision of the Organizational
Documents of the Company and its Subsidiaries, (ii) violate any Laws to which
the Company and its Subsidiaries are subject, (iii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which the Company or its Subsidiaries are a party or by which the
Company or its Subsidiaries are bound or to which its assets are subject, (iv)
result in the imposition of any Lien upon any of the assets of the Company or
its Subsidiaries or (v) result in any revocation, cancellation, nonrenewal or
suspension of any material Permits.  Except as set forth in Schedule 3.3, no
Order of or filing with, or notification to or consent, approval, authorization,
or permit from any Governmental Authority is required on the part of Seller in
connection with the execution, delivery or performance by Seller of this
Agreement or the consummation of the transactions contemplated hereby.
 
3.5 Subsidiaries.
 
All of the Subsidiaries of the Company are listed in Schedule 3.4, and all such
Subsidiaries are wholly-owned by the Company.  Except as set forth in Schedule
3.4, the Company does not own or control, directly or indirectly, any
corporation, limited liability company, partnership, trust or other business
association, or any outstanding capital stock of, or other equity interests in,
any Person.
 
3.6 Title to Assets.
 
The Company and its Subsidiaries have good title to, or a valid leasehold
interest in, the tangible assets that they use regularly in the conduct of their
businesses free and clear of all Liens, other than Permitted Liens or as
disclosed in Schedule 3.5.  All of the material personal property owned by the
Company or its Subsidiaries is in good operating condition and repair,
 

 
-27-

--------------------------------------------------------------------------------

 

normal wear and tear excepted, and none of such personal property currently
requires any maintenance other than usual and customary scheduled maintenance.
 
3.7 Accounts Receivable.
 
The accounts receivable of the Company and its Subsidiaries (i) were acquired by
the Company and its Subsidiaries from bona fide sales of goods and services in
the Ordinary Course of Business to Persons that are not Affiliates of the
Company or its Subsidiaries, and (ii) to Seller’s Knowledge, are collectible in
full, subject to the allowance for doubtful accounts set forth therein, and are
not subject to any setoff or counterclaim, except for customer rebates,
cooperative advertising allowances and similar items accrued in the Company’s
financial statements in the Ordinary Course of Business.
 
3.8 Financial Statements.
 
(a) Seller has provided to Purchaser the following financial statements of the
Company and its Subsidiaries: (i) audited financial statements for the fiscal
year ended December 31, 2009, including a balance sheet, statement of income,
cash flow and shareholders’ equity (the “Audited Financial Statements”); and
(ii) unaudited financial statements for the nine (9) month period ended
September 30, 2010 (the “Most Recent Financial Statements” and, collectively
with the Audited Financial Statements, the “Financial Statements”).  Except as
set forth on Schedule 3.7, the Financial Statements (including the footnotes
thereto) have been prepared from the books and records of the Company and its
Subsidiaries in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby and present fairly in all material respects the
financial position of the Company and its Subsidiaries as of such dates and the
results of operations and cash flows of the Company and its Subsidiaries for
such periods.
 
(b) Except as set forth on Schedule 3.7, the Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide, in all material respects, assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in  conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  To Seller’s Knowledge, as of the date
of the Most Recent Financial Statements, there were, and since the date of the
Most Recent Financial Statements there have been, (x) no weakness or significant
deficiencies in the Company’s or any of its Subsidiaries’ internal control over
financial reporting (whether or not remediated), and (y) no changes in the
Company’s or any of its Subsidiaries’ internal control over financial reporting
that have affected, or are reasonably likely to affect, the Company’s or any of
its Subsidiaries’ internal control over financial reporting, that, in each case
of (x) and (y), would have a Material Adverse Effect.
 
3.9 Events Subsequent to Most Recent Financial Statements.
 

 
-28-

--------------------------------------------------------------------------------

 

3.10 Except as set forth in Schedule 3.8, since the date of the Most Recent
Financial Statements:
 
(a) the Company and its Subsidiaries have not sold, leased, licensed,
transferred, or assigned any of its assets, other than inventory or supplies
sold or used in the Ordinary Course of Business;
 
(b) the Company and its Subsidiaries have not entered into, modified in any
material respect or terminated any agreement, contract, lease or license either
involving payment or receipt of more than $100,000;
 
(c) the Company and its Subsidiaries have not materially delayed or postponed
the payment of accounts payable and other liabilities outside the Ordinary
Course of Business;
 
(d) there have been no changes made or authorized by the Board of Managers (or
comparable Person or body) of the Company or any of its Subsidiaries in the
Organizational Documents of the Company or any of its Subsidiaries, as the case
may be;
 
(e) the Company has not issued, sold, redeemed, repurchased or otherwise
disposed of any of its securities, or granted any options, warrants, or other
rights to purchase or obtain (including upon conversion, exchange, or exercise)
any of its securities;
 
(f) the Company has not issued, declared or paid any dividend or other
distribution (whether in cash, stock or property) on its securities or any
membership interests in any of its Subsidiaries;
 
(g) the Subsidiaries have not issued, sold, or otherwise disposed of any of
their membership interests;
 
(h) the Company and its Subsidiaries have not made any loan to, or entered into
any other material transaction or agreement with, any of its current or former
stockholders, members, directors, managers, officers, employees or consultants
(or any Affiliate of any thereof);
 
(i) the Company and its Subsidiaries have not incurred any capital expenditure,
obligation or other liability in connection therewith that is more than ten
percent (10%) in excess of the 2010 budget of the Company and its Subsidiaries,
a true, correct, and complete copy of which has been provided to Purchaser;
 
(j) the Company and its Subsidiaries have not made any change in employment
terms, compensation or benefits for any of its current or former directors,
managers, officers, employees or consultants;
 
(k) neither the Company nor any of its Subsidiaries has adopted or established
any new Employee Benefit Plan or amended in any respect any existing Employee
Benefit Plan, or entered into any collective bargaining agreement or similar
labor
 

 
-29-

--------------------------------------------------------------------------------

 

(l) agreement;
 
(m) the Company and its Subsidiaries have not committed to do any of the
foregoing;
 
(n) none of Seller, the Company or any of its Subsidiaries has (x) made, changed
or revoked an election with respect to Taxes, (y) changed its method of
accounting or Tax accounting, or (z) entered into any agreement or arrangement
with respect to Taxes;
 
(o) the Company and its Subsidiaries have conducted their business in the
Ordinary Course of Business; and
 
(p) there has been no Material Adverse Change.
 
3.11 Undisclosed Liabilities.
 
Except as set forth in Schedule 3.9, (a) the Company and its Subsidiaries do not
have any material liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated and whether due or to become due, including
any liability for Taxes) which is required under GAAP to be set forth on the
face of the balance sheet included in the Most Recent Financial Statements but
is not so set forth, and (b) since the date of the Most Recent Financial
Statements, the Company has not incurred any material liability other than in
the Ordinary Course of Business.
 
3.12 Legal Compliance.
 
With respect to the five (5) year period immediately preceding the Closing Date:
(a) to Seller’s Knowledge, the Company and its Subsidiaries have complied in all
material respects with all applicable Laws; (b) to Seller’s Knowledge, no facts
or circumstances exist or are reasonably likely to have occurred upon which a
claim of material non-compliance with any such Laws would reasonably be made;
and (c) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, demand or notice has been received in writing by the Company or its
Subsidiaries, or filed or commenced against the Company or its Subsidiaries,
alleging any failure to so comply.
 
3.13 Permits.
 
The Company and its Subsidiaries have rights to all licenses, franchises,
permits, consents, authorizations, registrations, certifications, clearances and
other approvals issued by any Governmental Authority (individually, a “Permit”
and, collectively, Permits”) required for the conduct of the business of the
Company and its Subsidiaries as now being conducted and as currently
contemplated to be conducted, except where the absence of such Permits is not
reasonably likely to have a Material Adverse Effect, and all such Permits are in
full force and effect.
 
3.14 Tax Matters.
 

 
-30-

--------------------------------------------------------------------------------

 

3.15 Except as provided in Schedule 3.12:
 
(a) Seller, the Company and the Company’s Subsidiaries have duly and timely
filed all material Tax Returns required to have been filed and all such Tax
Returns were true, correct, and complete in all material respects.
 
(b) All Taxes owed (whether or not shown on any Tax Return) by Seller, the
Company and the Company’s Subsidiaries have been timely paid.  Seller, the
Company and the Company’s Subsidiaries have withheld and timely paid all Taxes
required to have been withheld and paid and have complied in all material
respects with all information reporting and backup withholding requirements.
 
(c) None of the Seller, the Company or any of the Company’s Subsidiaries is
subject to a waiver of any statute of limitations in respect of Taxes or any
extension of time with respect to a Tax assessment or deficiency.  There is no
power of attorney granted by Seller, the Company or any of the Company’s
Subsidiaries with respect to any Taxes currently in force.
 
(d) No federal, state, local or foreign Tax audits, actions, disputes, claims or
proceedings are presently pending with respect to Seller, the Company or the
Company’s Subsidiaries with respect to Taxes or, to Seller’s Knowledge, are
threatened or proposed.
 
(e) Seller is not (and has never been) a “United States real property holding
corporation” within the meaning of Code Section 897(c).
 
(f) No claim has been made in writing by an authority that Seller, the Company
or any of the Company’s Subsidiaries may be subject to taxation by a
jurisdiction where any of them does not file Tax Returns.  There are no Liens on
any of the assets of Seller, the Company or the Company’s Subsidiaries with
respect to Taxes other than Permitted Liens.
 
(g) None of Seller, the Company or any of the Company’s Subsidiaries has engaged
in any transaction that is, or is substantially similar to, any “listed
transaction” or “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.
 
(h) None of Seller, the Company or any of the Company’s Subsidiaries is subject
to a private ruling or agreement with a tax authority (other than a
determination letter with respect to a qualified employee benefit plan), or
party to a tax sharing or allocation agreement.  None of Seller, the Company or
any of the Company’s Subsidiaries has liability for Taxes of another Person (i)
as transferee or successor, (ii) by contract, or (iii) by operation of
Law.  None of Seller, the Company or any of the Company’s Subsidiaries is a
party to any joint venture, partnership or arrangement treated as a partnership
for federal income Tax purposes.
 
(i) At all times during its existence until becoming a Subsidiary of Seller, the
Company had a valid S election in effect and was properly treated as an S
corporation for federal, New Jersey and New York State income Tax purposes.  At
all times during its existence, Seller has had a valid S election in effect and
been properly treated as an S
 

 
-31-

--------------------------------------------------------------------------------

 

(j) corporation for federal, New Jersey and New York State income Tax
purposes.  At the time of the Closing, the Company will be properly treated as a
disregarded entity within the meaning of Treas. Reg. Section 301.7701 et seq.
for income Tax purposes.  At all times since their inception, the Company’s
Subsidiaries have been properly treated as disregarded entities within the
meaning of Treas. Reg. Section 301.7701 et. seq. for income Tax purposes.  None
of Seller, the Company or any of the Company’s Subsidiaries have any built-in
gain within the meaning of Section 1374 of the Code.  To Seller’s Knowledge, at
all times since its inception, PowerXposure has properly been treated as a
partnership for federal income Tax purposes.
 
3.16 Real Property.
 
The Company and its Subsidiaries do not own any real property.  Schedule 3.13
sets forth the address of the Leased Real Property and all Leases, subleases or
occupancy agreements pursuant to which the Company or any of its Subsidiaries
leases, subleases, uses or occupies the Leased Real Property (including all
modifications and amendments thereto) applicable thereto (the “Real Property
Leases”).  Each Real Property Lease, a true, correct, and complete copy of which
has been made available to Purchaser, is a legal, valid and binding obligation,
enforceable in accordance with its terms, of the Company or its Subsidiaries, as
applicable, and, to Seller’s Knowledge, of the other parties thereto, in each
case except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as such enforceability is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law).  Neither the Company nor any of its
Subsidiaries is in default in any material respect under, nor has it received
any written notice of default in any material respect under, any of the Real
Property Leases.
 
3.17 Intellectual Property.
 
(a) Schedule 3.14(a) contains a complete and accurate list (by name) of all
software and technology products and service offerings of the Company and its
Subsidiaries that are currently sold, licensed, distributed or offered as a
service or for which Company or any of its Subsidiaries has any contractual
support or maintenance obligations, and all software and technology products or
service offerings of the Company and its Subsidiaries that are currently under
development (as such are denoted in Schedule 3.14(a)) (collectively, the
“Company Products”).  All other software and firmware products or service
offerings that are currently under development by the Company or any of its
Subsidiaries are set forth in Schedule 3.14(a).
 
(b) To Seller’s Knowledge, the use, development, marketing, licensing, sale,
offer for sale or other disposition of Company Products and Company Intellectual
Property does not interfere with, infringe upon, misappropriate or violate any
Intellectual Property rights of Third Parties and, except as set forth in
Schedule 3.14(b), the Company and its Subsidiaries have not received any written
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation or violation (including any claim that the
Company or its Subsidiaries must license or refrain from using any Intellectual
Property rights of any Third Party), except where such allegations,
 

 
-32-

--------------------------------------------------------------------------------

 

(c) if true, would not have a Material Adverse Effect.  To Seller’s Knowledge,
no Third Party is interfering with, infringing upon, misappropriating or
violating any Intellectual Property rights of the Company and its Subsidiaries,
except where such interference, infringement, misappropriation or violation
would not have a Material Adverse Effect.
 
(d) Schedule 3.14(c) sets forth a correct and complete description of (i) all
patents, patent applications, trademarks (whether or not registered), registered
domain names, registered copyrights and copyright applications included in the
Intellectual Property owned (as opposed to licensed) by the Company or any of
its Subsidiaries (“Company Intellectual Property”).  With respect to each item
of Company Intellectual Property and all Company Products:
 
(i) the Company and its Subsidiaries possess all right, title and interest in
and to the item, free and clear of any Lien (other than Permitted Liens);
 
(ii) to Seller’s Knowledge, the item is not subject to any outstanding Order;
and
 
(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending or, to Seller’s Knowledge, is threatened that
challenges the legality, validity, enforceability, use or ownership of the item.
 
(e) Schedule 3.14(d) identifies each item of Intellectual Property that any
Third Party owns and that the Company or its Subsidiaries use pursuant to
license, sublicense, agreement or permission (“Third Party Intellectual
Property”).  With respect to each item of Third Party Intellectual Property:
 
(i) the license, sublicense, agreement or permission covering the item is legal,
valid, binding, enforceable and in full force and effect against the Company
and, to Seller’s Knowledge, each other party thereto;
 
(ii) neither the Company nor, to Seller’s Knowledge, any Third Party to the
license, sublicense, agreement or permission is in breach or default and, to
Seller’s Knowledge, no event has occurred which with notice or lapse of time
would constitute a breach or default or permit termination, modification or
acceleration thereunder, except where any such breach or default would not have
a Material Adverse Effect;
 
(iii) neither the Company nor, to Seller’s Knowledge, any Third Party to the
license, sublicense, agreement or permission has repudiated any provision
thereof; and
 
(iv) the Company and its Subsidiaries have not received written notice that any
party to the license, sublicense, agreement or permission intends to cancel, not
renew or terminate the license, sublicense, agreement or permission or to
exercise or not exercise an option thereunder, except where such events would
not have a Material Adverse Effect.
 

 
-33-

--------------------------------------------------------------------------------

 

(v) Schedule 3.14(e) identifies all material licenses and other agreements as to
which the Company or a Subsidiary is a party and pursuant to which any Person is
authorized to use any Company Intellectual Property or Company Products.
 
(f) Neither the Company nor any of its Subsidiaries will be as a result of the
execution and delivery of this Agreement or the performance of its obligations
under this Agreement, in breach of any license or other agreement relating to
the Company Intellectual Property, Company Products or any Third Party
Intellectual Property.
 
(g) The Company and its Subsidiaries have secured valid written assignments from
all consultants and employees who contributed to the creation or development of
Company Intellectual Property and Company Products of the rights to such
contributions that the Company or any of its Subsidiaries does not already own
by operation of law.
 
(h) To Seller’s Knowledge, the Company and its Subsidiaries have taken all
reasonably necessary steps to protect and preserve the confidentiality of all
confidential Company Intellectual Property and Company Products not otherwise
protected by patents, trademarks, copyrights or applications with respect to any
of the foregoing (“Confidential Information”).  To Seller’s Knowledge, no
employee, officer, consultant or advisor of Company or any of its Subsidiaries
is in violation of any term of any employment contract or any other contract or
agreement, or any restrictive covenant, relating to the right to use
confidential information of others as it relates to the Company.  To Seller’s
Knowledge, all use, disclosure or appropriation of Confidential Information
owned by the Company or any of its Subsidiaries by or to a Third Party has been
pursuant to the terms of a written agreement between the Company or such
Subsidiary and such Third Party.
 
(i) Schedule 3.14(i) identifies all Publicly Available Software and all licenses
governing any Publicly Available used in, or used to develop or derive, any
Company Products or Company Intellectual Property.  Company is in compliance
with the terms of all licenses governing Publicly Available Software used in, or
used to develop or derive, any Company Products or Company Intellectual
Property.  No Company Products or Company Intellectual Property use, were
developed using, or incorporate, any Publicly Available Software (in whole or in
part) in a manner that requires, as a condition of use, modification, and/or
distribution of such Publicly Available Software, the Company or any of its
Subsidiaries to: (i) disclose or distribute to any third party any object code
or closed source code for proprietary software owned by the Company or any of
its Subsidiaries; (ii) permit any third party to make derivative works based
upon any object code or closed source code for proprietary software owned by the
Company or any of its Subsidiaries; or (iii) permit any third party to
redistribute any object code or closed source code for proprietary software
owned by the Company or any of its Subsidiaries at no or minimal charge.  As
used herein, “Publicly Available Software” means: (i) any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, open source software (including for
example, without limitation, Linux or Apache), or pursuant to similar licensing
and distribution models; or (ii) any software that requires as a condition of
use, modification, and/or
 

 
-34-

--------------------------------------------------------------------------------

 

(j) distribution of such software that such software or other software
incorporated into, derived from, or distributed with such software (A) be
disclosed or distributed in source code form, (B) be licensed for the purpose of
making derivative works, or (C) be redistributable at no or minimal charge.
 
3.18 Contracts.
 
Schedule 3.15 sets forth a true and complete list of the following contracts,
commitments and other agreements to which the Company or any of its Subsidiaries
are a party or by which it or its assets is bound:
 
(a) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $75,000
per annum;
 
(b) any agreement (or group of related agreements) for the purchase or sale of
supplies, products or other personal property or for the furnishing or receipt
of services which involve consideration in excess of $75,000;
 
(c) any agreement for the formation or governance of a partnership or joint
venture;
 
(d) any agreement (or group of related agreements) under which the Company or
any of its Subsidiaries have created, incurred, assumed or guaranteed any
Indebtedness or under which the Company or any of its Subsidiaries have imposed
a Lien on any of its assets, tangible or intangible;
 
(e) any agreement containing non-competition, non-solicitation or exclusivity
provisions granted by the Company or any of its Subsidiaries in favor of a third
party;
 
(f) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance or other plan or arrangement for the benefit of
the Company’s or its Subsidiaries’ current or former directors, managers,
officers, employees and consultants;
 
(g) any employment, consulting or severance agreement between any individual and
the Company or any of its Subsidiaries, and any non-compete, confidentiality,
trade secrets or similar agreement with or by employees or consultants of the
Company or any of its Subsidiaries;
 
(h) any collective bargaining agreement or similar labor agreement;
 
(i) any agreement under which the Company or its Subsidiaries have made an
advance or loan to any other Person;
 
(j) any agreement under which the Company or any of its Subsidiaries is, or may
become, obligated to indemnify or contribute to the liabilities of another
Person;
 

 
-35-

--------------------------------------------------------------------------------

 

(k) any other agreement (or group of related agreements) the performance of
which involves consideration to be paid or received by the Company or any of its
Subsidiaries in excess of $75,000;
 
(l) any agreement with Seller or any Affiliate thereof;
 
(m) any agreement with any Governmental Authority;
 
(n) any agreement concerning the sale or acquisition of a business or a portion
thereof or assets relating thereto; and
 
(o) each other Contract not otherwise covered by clauses (a) through (n), the
loss of which or breach of which would result in a Material Adverse Effect.
 
With respect to each agreement set forth in Schedule 3.15: (i) the agreement is
legal, valid, binding, enforceable and in full force and effect against the
Company or any of its Subsidiaries and, to Seller’s Knowledge, each other party
thereto; (ii) neither the Company or any of its Subsidiaries nor, to Seller’s
Knowledge, any other party, is in material breach or default and, to Seller’s
Knowledge, no event has occurred which with notice or lapse of time would
constitute a material breach or default or permit termination, modification or
acceleration, under the agreement; (iii) to Seller’s Knowledge, no party has
repudiated any provision of the agreement; (iv) neither the Company nor any of
its Subsidiaries has received written notice that any party to the agreement
intends to cancel, not renew or terminate the agreement or to exercise or not
exercise any option under the agreement; and (v) to Seller’s Knowledge, the
agreement will not be terminated or cancelled, or the Company’s or its
Subsidiaries’ rights thereunder diminished or impaired, or the Company’s or any
of its Subsidiaries’ obligations thereunder increased, as a result of the sale
of the Units contemplated by this Agreement.
 
3.19 Powers of Attorney.
 
Except as set forth in Schedule 3.16, there are no outstanding powers of
attorney granted by the Company or its Subsidiaries.
 
3.20 Insurance.
 
A complete list of all insurance policies (the “Insurance Policies”) held by the
Company and its Subsidiaries covering any of its properties or assets is
contained in Schedule 3.17.  Correct and complete copies of all Insurance
Policies have been delivered to and/or made available to Purchaser for copying
and inspection.  No insurance company has denied any claim made under any
Insurance Policy held by the Company or any of its Subsidiaries during the last
three (3) years.  There are no reservations of rights under any Insurance Policy
held by the Company or any of its Subsidiaries under which any currently
unresolved claims have been made.  All such insurance coverage is in full force
and effect and no written notice of cancellation, non-renewal, termination,
premium increase or change in coverage has been received by the Company or any
Subsidiary with respect thereto.  All premiums and other amounts due on such
policies have been paid, and the Company and its Subsidiaries have complied in
all material respects with the provisions of such policies.  The insurance held
by the Company and its Subsidiaries meets the requirements of applicable Law and
the contracts of the
 

 
-36-

--------------------------------------------------------------------------------

 

Company and its Subsidiaries, and no material insurance is subject to
cancellation as a result of the consummation of the transactions contemplated by
this Agreement.
 
3.21 Litigation.
 
Schedule 3.18 sets forth each instance in which the Company or its Subsidiaries,
the assets of the Company or its Subsidiaries, or any manager, officer, employee
or agent of the Company or its Subsidiaries in their capacities as such (i) are
subject to any outstanding Order, or (ii) are a party or, to Seller’s Knowledge,
is threatened to be made a party to any claim, action, suit, proceeding, hearing
or investigation of, in or before any court or quasi-judicial or administrative
agency of any federal, state, local or foreign jurisdiction or before any
arbitrator.  To Seller’s Knowledge, no circumstances exist that would reasonably
be expected to give rise to any litigation against Company, its Subsidiaries or
their managers, officers employees or agents, which litigation would have a
Material Adverse Effect.
 
3.22 Illegal Payments.
 
To Seller’s Knowledge, neither the Company, nor its Subsidiaries or any officer,
manager, employee or agent of the Company or its Subsidiaries (or member,
representatives or other Persons acting on the express, implied or apparent
authority of such entities), has offered, paid, solicited or received any
remuneration (including any kickback, bribe or rebate) as such terms are defined
in the Anti-kickback Statute, directly or indirectly, overtly or covertly, in
cash or in kind, for the referral of an individual for the furnishing or
arranging for the furnishing of any item or service for which payment may be
made in whole or in part under a Federal health care program, including Medicare
or Medicaid, or for the purchasing, leasing, ordering, or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service,
or item for which payment may be made in whole or in part under a federal health
care program, including Medicare or Medicaid, in any such case which would be a
violation of Law.
 
3.23 No Agency Action or Enforcement.
 
(a) None of the Company, its Subsidiaries or any officer, manager, employee or
agent of the Company or its Subsidiaries (or members, representatives or other
Persons acting on the express, implied or apparent authority of such entities),
is currently, or has been within the last six (6) years, with respect to any
state or federal Governmental Authority or program (including Medicare,
Medicaid, or any other state or Federal health care program):  (i) to Seller’s
Knowledge, the subject of any audit, inquiry, or investigation; (ii) disbarred
or prohibited from participating in any such state or federal program; (iii)
party to any corporate integrity agreement, consent decree, judgment, order, or
settlement with a Governmental Authority that, in the case of (i), (ii) and
(iii), (A) requires, or would reasonably be expected to require, the payment of
any material amount of money by the Company or its Subsidiaries to any
Governmental Authority, program, or fiscal intermediary, or (B) requires or
prohibits any activity by the Company or its Subsidiaries.
 
(b) All licenses, Permits, certificates, registrations, authorizations,
approvals and accreditations (“Registrations”) applicable to the Company or its
Subsidiaries or their
 

 
-37-

--------------------------------------------------------------------------------

 

(c) respective officers, managers, employees and agents, to the extent necessary
for the conduct of the business of the Company or its Subsidiaries as currently
conducted or as contemplated to be conducted:  (i) have been obtained and are in
effect; (ii) are valid and in good standing in each jurisdiction in which such
Registrations are required; and (iii) have not been subject to revocation or
forfeiture by any state, Federal or private entity.
 
3.24 [Intentionally omitted.]
 
3.25 Data Breaches.
 
To Seller’s Knowledge, neither the Company nor its Subsidiaries have had any
data breaches or security incidents, either actual or suspected, relating to
personally identifiable information (as defined in the Health Insurance
Portability and Accountability Act of 1996).
 
3.26 [Intentionally omitted.]
 
3.27 Employees.
 
Neither the Company nor any of its Subsidiaries is a party to or bound by any
collective bargaining agreement, nor, to Seller’s Knowledge, has the Company nor
any of its Subsidiaries experienced any union organization efforts, strike or
material grievance, claim of unfair labor practices or other collective
bargaining dispute within the past three (3) years.  Neither the Company nor any
of its Subsidiaries has committed any material unfair labor practice.  To
Seller’s Knowledge, there is no organizational effort presently being made or
threatened by or on behalf of any labor union with respect to employees of the
Company or its Subsidiaries.  The Company and its Subsidiaries are in
compliance, and have complied, in all material respects with all applicable Laws
relating to the employment of their respective employees, including those
relating to wages, hours, collective bargaining, unemployment insurance,
workers’ compensation, family and medical leave, disability, equal employment
discrimination and the withholding of taxes, and record-keeping related to the
foregoing.  The Company and its Subsidiaries have properly paid their respective
employees and withheld all amounts required by Law or agreement to be withheld
by it from wages, salaries and other payments to its employees and is not liable
for any arrears of wages, overtime, or any taxes, penalties or other
compensation with respect to its employees or independent contractors.  The
Company and its Subsidiaries have properly treated all independent contractors
who have rendered services to the Company or any of its Subsidiaries as
non-employees for all federal, state local and foreign tax purposes, as well as
all ERISA and employee benefits purposes.  To Seller’s Knowledge, there has been
no determination by any Governmental Authority that any independent contractor
is an employee of the Company or any of its Subsidiaries, and no individuals
retained by the Company or any of its Subsidiaries as independent contractors
would be reclassified by the any Governmental Authority as an employee for any
purpose.
 
3.28 Employee Benefits.
 
(a) Schedule 3.25(a) lists each Employee Benefit Plan that the Company and its
Subsidiaries maintain, or to which the Company or its Subsidiaries contribute or
have any obligation to contribute, or under which the Company or its
Subsidiaries have any
 

 
-38-

--------------------------------------------------------------------------------

 

(b) direct or indirect liability, contingent or otherwise (each such Employee
Benefit Plan, a “Company Benefit Plan”).
 
(i) Each Company Benefit Plan (and each related trust, insurance contract or
fund) has been established, maintained, funded and administered in all material
respects in accordance with the terms of such Company Benefit Plan and complies
in form and in operation with the applicable requirements of ERISA, the Code and
other applicable Laws.  No individual who has performed services for the Company
or any of its Subsidiaries has been excluded from participation in any Company
Benefit Plan in violation of applicable Laws.
 
(ii) With respect to each Company Benefit Plan, the Company has provided to
Purchaser, to the extent applicable: (A) the most recent documents constituting
the Company Benefit Plan and all amendments thereto; (B) any related trust
agreement or other funding instrument; (C) the most recent IRS determination
letter; (D) the most recent summary plan description; (E) for the most recent
year (x) Forms 5500 and attached schedules, (y) audited financial statements and
(z) actuarial valuation reports; and (F) for the last three (3) years, all
correspondence with any Governmental Authority regarding the operation or
administration of any Company Benefit Plan.  All required reports, returns,
notices and descriptions (including annual reports (IRS Form 5500), summary
annual reports and summary plan descriptions) have been timely filed and/or
distributed in accordance with the applicable requirements of ERISA and the Code
with respect to each Company Benefit Plan, except as set forth on Schedule
3.25(a).  The requirements of COBRA have been met with respect to each Company
Benefit Plan which is an Employee Welfare Benefit Plan subject to COBRA.
 
(iii) All contributions (including all employer contributions and employee
salary reduction contributions) and premium payments that are due have been
timely made to each Plan Company Benefit Plan, and all contributions or premium
payments for any period ending on or prior to the Closing which are not yet due
will, on or prior to the Closing, have been paid or accrued on the Company’s
financial statements in accordance with GAAP.
 
(iv) Each Company Benefit Plan which is intended to meet the requirements of a
“qualified plan” under Code Section 401(a) either has received a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that such Company Benefit Plan meets the requirements of Code Section 401(a) and
that its related trust is exempt from taxation under Section 501(a) of the Code,
and, to Seller’s Knowledge, there are no facts or circumstances that would
reasonably be expected to cause the loss of such qualification.
 
(c) With respect to each Company Benefit Plan (and any Employee Pension Benefit
Plan that the Company, its Subsidiaries or any ERISA Affiliate) (x) maintains or
has maintained during the prior six (6) years, (y) to which any of them
contributes or has
 

 
-39-

--------------------------------------------------------------------------------

 

(d) been required to contribute during the prior six (6) years or (z) has or had
any liability with respect to during the prior six (6) years:
 
(i) No such Company Benefit Plan or Employee Pension Benefit Plan is a defined
benefit plan (as defined in ERISA Section 3(35)) or is a plan subject to Section
412 of the Code or Section 302 of ERISA.
 
(ii) There have been no Prohibited Transactions with respect to any such Company
Benefit Plan or Employee Pension Benefit Plan.  To Seller’s Knowledge, no
Fiduciary has any liability for breach of fiduciary duty or any other failure to
act or comply in connection with the administration or investment of the assets
of any such Company Benefit Plan.  No action, suit, proceeding, hearing or
investigation with respect to such Company Benefit Plan or Employee Pension
Benefit Plan (other than routine claims for benefits) is pending or, to Seller’s
Knowledge, threatened.
 
(e) No Company Benefit Plan is a Multiemployer Plan.  Neither the Company, its
Subsidiaries nor any ERISA Affiliate have (i) at any time during the last six
(6) years, contributed to or been obligated to contribute to any Multiemployer
Plan or (ii) incurred any withdrawal liability to a Multiemployer Plan that has
not been satisfied in full.
 
(f) Neither the Company, its Subsidiaries nor any ERISA Affiliate has any
liability or potential liability with respect to any medical, health or life
insurance or other welfare-type benefits for current or future retired or
terminated employees of the Company or any of its Subsidiaries (or any spouse or
other dependent thereof) other than in accordance with COBRA or applicable state
continuation coverage law and at the expense of the employee or former employee.
 
(g) Except as set forth on Schedule 3.25(e), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated by this
Agreement would (either alone or in combination with another event) result in
(i) any payment, compensation or benefit becoming due, or increase in the amount
of any payment, compensation or benefit due, by the Company or any of its
Subsidiaries to any current or former employee of the Company or its
Subsidiaries; (ii) the acceleration of the time of payment or vesting or result
in any funding of compensation or benefits; or (iii) the payment of any amount
that would, individually or in combination with any other such payment,
constitute an “excess parachute payment,” as defined in Section 280G(b)(1) of
the Code.
 
(h) Each Employee Benefit Plan providing for deferred compensation that
constitutes a “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code and applicable regulations) for any service provider to
either the Company, any of its Subsidiaries or any ERISA Affiliate (i) complies
with the requirements of Section 409A of the Code and the regulations
promulgated thereunder or (ii) is exempt from compliance under the “grandfather”
provisions of IRS Notice 2005-1 and applicable regulations and has not been
“materially modified” (within the meaning of
 

 
-40-

--------------------------------------------------------------------------------

 

(i) Treas. Reg. Section 1.409A-6(a)(4)) since October 3, 2004.
 
3.29 Environmental Matters.
 
Except as set forth in Schedule 3.26, the Company and its Subsidiaries are in
compliance with all applicable Environmental Laws, except where any such
noncompliance would not have a Material Adverse Effect.  Neither the Company nor
any of its Subsidiaries has received any written notice regarding any violation
of Environmental Laws or any liabilities relating to the Company and its
Subsidiaries arising under Environmental Laws.  There has been no disposal,
release or threatened release of substances by or on behalf of the Company or
any of its Subsidiaries on, under, in, from or around the Leased Real Property,
or otherwise related to the operation of the business of the Company and its
Subsidiaries, that has subjected or would subject the Company or any of its
Subsidiaries to material liability under any Environmental Law.
 
3.30 Certain Business Relationships with the Company.
 
Except as set forth in Schedule 3.27, neither Seller nor any of its Affiliates,
nor any Stockholder, member of the immediate family of any Stockholder, or
manager or officer of the Company or its Subsidiaries have been a party to any
contract with the Company or its Subsidiaries within the past twelve (12)
months, and neither Seller nor any of its Affiliates own any material asset,
tangible or intangible, which is used in the business of the Company or its
Subsidiaries.  Except as set forth on Schedule 3.27, there is no indebtedness
owing by any Stockholder, member of the immediate family of any Stockholder, or
manager or officer of the Company or its Subsidiaries.
 
3.31 Customers.
 
Schedule 3.28 sets forth the ten (10) largest customers of the Company and its
Subsidiaries, based on net revenues for the one-year period ended June 30, 2010
(the “Material Customers”).  To Seller’s Knowledge, since December 31, 2009,
except as set forth in Schedule 3.28:  (i) there has not been any materially
adverse change in the business relationship, and there has been no material
dispute, between the Company and its Subsidiaries and any Material Customer;
(ii) no Material Customer has terminated, materially altered, or notified the
Company or its Subsidiaries of any intention to terminate or materially alter
its relationship with the Company or its Subsidiaries, and to Seller’s
Knowledge, no fact or circumstance exists that would reasonably be expected to
give rise to any termination or material alteration of a relationship with a
Material Customer; and (iii) to Seller’s Knowledge, no Material Customer is the
subject of any bankruptcy proceeding.
 
3.32 Product Warranties and Liabilities.
 
Schedule 3.29 sets forth a description of all material claims made by any Person
during the last three (3) years for (a) any injury to persons or damage to
property or (b) any breach of warranty (whether express or by operation of law),
in each case arising out of or otherwise in connection with the business of the
Company or any Subsidiary.
 
3.33 Bank Accounts.
 

 
-41-

--------------------------------------------------------------------------------

 

3.34 Schedule 3.30 contains a true, complete and accurate list of the names and
locations of all banks and other financial institutions and depositories at
which Company and its Subsidiaries maintain accounts of any type or safe deposit
boxes, the name of the bank or other financial institution or depository, the
account number of each such account, the number of each such safe deposit box
and the current authorized signatory or signatories on each such account or safe
deposit box.
 
3.35 Brokers’ Fees.
 
Other than fees payable to PetskyPrunier (for which Seller shall be
responsible), the Company and its Subsidiaries do not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the sale of Units contemplated by this Agreement.
 
3.36 Disclosure.
 
No representation or warranty by the Company or its Subsidiaries in this
Agreement, and no exhibit, document, statement, certificate or schedule
furnished to Purchaser pursuant hereto or in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements or facts contained herein
or therein not misleading or necessary to provide Purchaser with proper
information as to the business and the assets of the Company and its
Subsidiaries.
 
ARTICLE IV                                
 


 
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLER,
 
LIKOFF AND DAVIS
 
Each of Seller, Likoff and Davis hereby severally, and not jointly, represents
and warrants to Purchaser, solely as to itself or himself, as follows (the
“Individual Representations”).
 
4.1 Organization of Seller.
 
Seller is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware.  Schedule 4.1 sets forth a correct and
complete list of the directors and officers of Seller.
 
4.2 Authorization of Transaction.
 
Such Party has the power and authority, or legal capacity, to execute and
deliver this Agreement and to perform its or his obligations hereunder.  This
Agreement has been duly executed and delivered by such Party and constitutes the
valid and legally binding obligation of such Party, enforceable in accordance
with its terms and conditions except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights of creditors generally and except as such enforceability of
this Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
 

 
-42-

--------------------------------------------------------------------------------

 

Noncontravention.
 
Except as set forth in Schedule 4.3, neither the execution and the delivery of
this Agreement by such Party, nor the performance by such Party of its or his
obligations hereunder, will (a) violate any Law or Order to which such Party is
subject, (b) if such Party is an entity, any provision of its governing
documents, or (c) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
such Party is a party or by which such Party is bound or to which any of such
Party’s assets is subject.  No Order of or filing with, or notification to or
consent, approval, authorization, or permit from any Governmental Authority is
required on the part of such Party in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.
 
4.3 Units.
 
Seller holds of record and owns beneficially the Units and has good, marketable
and valid title to the Units, free and clear of any Liens, other than Permitted
Liens.  Seller is not a party to any option, warrant, purchase right or other
contract or commitment that could require Seller to sell, transfer or otherwise
dispose of any Units, other than this Agreement.  Seller is not a party to any
voting trust, proxy or other agreement or understanding with respect to the
voting of any Units.  Upon the consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof, Purchaser will acquire good,
marketable and valid title to the Units, free and clear of all Liens, other than
Permitted Liens.
 
ARTICLE V                                
 


 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as follows:
 
5.1 Organization of Purchaser.
 
  Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
 
5.2 Authorization of Transaction.
 
Purchaser has the full corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement has been
duly executed and delivered by Purchaser and constitutes the valid and legally
binding obligation of Purchaser, enforceable against it in accordance with its
terms and conditions except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally and except as such enforceability of this
Agreement is subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).  The
execution, delivery and performance of this Agreement and all other agreements
contemplated hereby have been duly authorized by Purchaser.
 
5.3 Noncontravention.
 

 
-43-

--------------------------------------------------------------------------------

 

5.4 Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (a) violate any Law
or Order to which Purchaser is subject or any provision of its charter, bylaws
or other governing documents or (b) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice under
any agreement, contract, lease, license, instrument or other arrangement to
which Purchaser is a party or by which it is bound or to which any of its assets
is subject.  No Order of or filing with, or notification to or consent,
approval, authorization, or permit from any Governmental Authority is required
on the part of Purchaser in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.
 
5.5 Brokers’ Fees.
 
Except as set forth on Schedule 5.4, Purchaser has no liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
 
5.6 Investment Representation.
 
Purchaser is aware that the Units are not registered under the Securities
Act.  Purchaser is an Accredited Investor and possesses such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investments hereunder.  Purchaser is acquiring the
Units from Seller for its own account, for investment purposes only, and not
with a view to the distribution thereof.  Purchaser agrees that the Units will
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration under the Securities Act, except pursuant to a
valid exemption from registration under the Securities Act.
 
5.7 Financial Resources.
 
Purchaser has the financial resources to consummate the transactions
contemplated by this Agreement, including the timely payment of the Estimated
Preliminary Base Purchase Price and the other Purchase Price, and, if debt
financing is necessary for Purchaser to obtain such financial resources, has
delivered to Seller on or prior to the date of this Agreement a correct and
complete copy of each debt commitment letter evidencing such debt financing to
the satisfaction of Seller.
 
5.8 No Other Representations or Warranties.
 
Purchaser hereby acknowledges and agrees that the representations and warranties
of the Company, Seller, Likoff and Davis contained in ARTICLE III and ARTICLE IV
are the sole and exclusive representations and warranties of the Company,
Seller, Likoff or Davis in connection with the transactions contemplated by this
Agreement and that none of Seller, the Company or its Representatives, any
Affiliates of the Company or any Representative of any such Affiliate, Likoff or
Davis makes or has made any other express or implied representation or warranty
regarding the Company or its business or the Units, nor has any such Person made
any representation regarding the accuracy or completeness of information
provided to Purchaser or its Affiliates or Representatives.
 

 
-44-

--------------------------------------------------------------------------------

 



 


 
[INTENTIONALLY OMITTED]
 
ARTICLE VI                                
 


 
POST-CLOSING COVENANTS
 
The Parties agree as follows with respect to the period following the Closing:
 
6.1 Post-Closing Further Assurances.
 
The Parties agree that from and after the Closing Date each of them shall, and
shall cause their respective Affiliates to, execute and deliver such further
instruments of conveyance and transfer and take such other action as may
reasonably be requested by any Party hereto to carry out the purposes and
intents hereof.  Seller shall cooperate with Purchaser to provide Purchaser with
any additional information Purchaser may reasonably require in connection with
Purchaser’s filing obligations under Securities and Exchange Commission rules
and regulations.  Without limiting the generality of the foregoing, promptly
following the Closing Date, Seller shall engage an auditor, to be approved by
Purchaser, such approval not to be unreasonably withheld, delayed or
conditioned, to prepare an audit of the financial statements of the Company and
its Subsidiaries for the fiscal year ended December 31, 2008, including a
balance sheet, statement of income, cash flow and shareholders’ equity, which
shall be delivered to Purchaser no later than sixty (60) days after the Closing
Date, and Purchaser shall be responsible for the payment of all fees incurred in
connection with such audit.
 
6.2 Employee Matters.
 
(a) Unless Seller otherwise consents in writing, Purchaser shall cause the
Company and each of its Subsidiaries to offer continued employment to all the
employees of the Company and each of its Subsidiaries, as the case may be (each,
a “Company Employee”), on terms that are substantially similar to the terms
pursuant to which such employees are employed by the Company or a Subsidiary, as
the case may be, immediately prior to the Closing Date.
 
(b) During the period beginning on the Closing Date and ending on December 31,
2010, Purchaser shall use commercially reasonable efforts to cause the Company
to continue to maintain the Company Benefit Plans which were maintained by the
Company immediately prior to the Closing Date, and in any event shall provide
for benefits that are substantially similar in the aggregate to the benefits
provided under the Company Benefit Plans maintained by the Company immediately
prior to the Closing Date; provided, that, effective no later than the date
prior to the Closing Date, the Company shall take any and all actions necessary
to terminate the Group DCA, Inc. Retirement Plan (the “Company 401(k) Plan”);
provided, further, that notwithstanding the foregoing, the actions described in
the preceding proviso may be contingent upon the occurrence of the Closing.  The
Company shall take all actions necessary to permit each Company Employee to
effect a “direct rollover” (within the meaning of Section 401(a)(31) of the
Code) of his or her
 

 
-45-

--------------------------------------------------------------------------------

 

(c) account balances under the Company 401(k) Plan, if such rollover is elected
in accordance with applicable Law by such Company Employee.  Beginning on the
Closing Date, Purchaser shall permit each Company Employee, during his or her
employment, who continues employment with the Company or any of its Subsidiaries
following the Closing to participate in the Employee Benefit Plan sponsored by
Purchaser that is intended to qualify as a qualified cash or deferred
arrangement under Section 401(k) of the Code (“Purchaser 401(k)
Plan”).  Purchaser agrees to cause the Purchaser 401(k) Plan to accept a direct
rollover from the Company 401(k) Plan to the Purchaser 401(k) Plan if such
rollover is elected in accordance with applicable Law and the terms of the
Company 401(k) Plan by such Company Employee. Purchaser has provided Seller with
a complete copy of the most recent determination or opinion letter for the
Purchaser 401(k) Plan.  Except to the extent otherwise provided in any of the
Key Employee Agreements, during the period beginning on the Closing Date and
ending on the one-year anniversary of the Closing Date, Purchaser shall not
terminate or amend the Purchaser 401(k) Plan in any way unless such termination
or amendment impacts the employees of the Company and Purchaser equally.
 
(d) Those Company Employees actively employed by the Company or any of its
Subsidiaries as of January 1, 2011 who continue their employment with the
Company or any of its Subsidiaries from and after such date shall be eligible to
participate in those Employee Benefit Plans sponsored by Purchaser (the
“Purchaser Plans”) in which similarly situated employees of Purchaser or its
Subsidiaries participate, to the same extent that similarly situated employees
of Purchaser or its Subsidiaries participate; except that, with respect to the
Purchaser 401(k) Plan, such eligibility shall begin as of the Closing
Date.  Purchaser will credit, or will cause to be credited, each such Company
Employee with service with the Company or its applicable Subsidiary for purposes
of eligibility and vesting under the Purchaser Plans; provided, further, that no
service will be recognized to the extent such credit would result in duplication
of benefits for the same period of service.
 
(e) No provisions of this Section 7.2 shall create any rights or interest,
except as among the Parties to this Agreement, and no former, present or future
employees of any such Party or its Affiliates (or any dependents of such
individuals) will be treated as third-party beneficiaries in or under the
provisions of this Agreement, except as set forth in Section 7.3.  Nothing in
this Agreement shall be construed as requiring Purchaser or any of its
Subsidiaries to employ any employee of the Company or its Subsidiaries for any
length of time following the Closing Date or to continue or maintain any
Employee Benefit Plan.  Nothing in this Agreement shall be construed as an
amendment to any Company Benefit Plan or any Employee Benefit Plan of Purchaser
or its Subsidiaries.
 
6.3 Directors’, Managers’ and Officers’ etc. Indemnification.
 
(a) [Intentionally Omitted.]
 
(b) For a period of six (6) years after the Closing Date, Purchaser shall cause
the Company and each of its Subsidiaries, to the fullest extent permitted under
Law, to indemnify and hold harmless each present and former Representative of
the Company
 

 
-46-

--------------------------------------------------------------------------------

 

(c) and each of its Subsidiaries (each a “Company Indemnified Party” and
collectively, the “Company Indemnified Parties”) from and against all costs and
expenses (including reasonable attorneys’ fees), judgments, fines, losses,
claims, damages, liabilities and settlement amounts paid in connection with any
claim, action, suit, proceeding or investigation (whether arising before or
after the Closing Date), whether civil, administrative, criminal or
investigative, arising out of or pertaining to any action or omission in their
capacities as Representatives, in each case occurring at or before the Closing
Date (including the transactions contemplated by this Agreement), in each case,
to the fullest extent permitted under the Company’s and each of its
Subsidiaries’ Organizational Documents or any applicable contract or agreement
as in effect on the date hereof or, if greater, to the fullest extent permitted
by Law.  Without limiting the foregoing, in the event of any such claim, action,
suit, proceeding or investigation, (i) Purchaser shall cause the Company to pay
the reasonable fees and expenses of the Company Indemnified Parties (including
reasonable fees and expenses of counsel selected by any Company Indemnified
Party, which counsel shall be reasonably satisfactory to Purchaser) promptly
after statements therefor are received and (ii) Purchaser and the Company shall
cooperate in the defense of any such matter; provided, however, that neither
Purchaser nor the Company shall be liable for any settlement effected without
its written consent (which consent shall not be unreasonably withheld or
delayed).
 
(d) For a period of six (6) years after the Closing Date, Purchaser shall, to
the extent permitted by Law, cause the Organizational Documents of the Company
and each of its Subsidiaries to continue to include indemnification provisions
substantially similar to those included in such Organizational Documents as of
the date hereof for the benefit of all Company Indemnified Parties prior to the
Closing Date.  In the event that any claim or claims for indemnification are
asserted or made within such six (6) year period, all rights to indemnification
in respect of any such claim or claims shall continue until the disposition of
any and all such claims.
 
(e) Purchaser shall, or shall cause the Company or its appropriate Affiliate, as
applicable, to maintain directors’, officers’ and managers’ liability or similar
insurance in respect of acts or omissions of any Company Indemnified Party that
is a director, officer or manager of the Company or any of their respective
Affiliates with the same types and amounts of coverage as in effect for the
directors, officers and managers of Purchaser generally.
 
(f) In the event Purchaser, the Company or any of its Subsidiaries or any of the
successors or assigns of any of the foregoing (i) consolidates with or merges
into any other Person and shall not be the continuing or surviving corporation
or entity in such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, then, and in each case, proper
provision shall be made so that the successors and assigns of Purchaser, the
Company or its Subsidiaries, as applicable, honor the indemnification and other
obligations set forth in this Section 7.3.
 
(g) Each Company Indemnified Party shall have rights as a third-party
beneficiary under this Section 7.3 as separate contractual rights for his or its
benefit, and
 

 
-47-

--------------------------------------------------------------------------------

 

(h) such rights shall be enforceable by such Company Indemnified Party, his or
its heirs and personal representatives, successors and assigns and shall be
binding on Purchaser, the Company or any of its Subsidiaries and their
Affiliates, successors and assigns.
 
6.4 Litigation Support.
 
In the event that and for so long as any Party actively is contesting or
defending against any action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against a Third Party in connection with (a) any
transaction contemplated under this Agreement or (b) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction on or prior to the Closing Date
involving the Company or any of its Subsidiaries, each of the other Parties will
cooperate with such Party and such Party’s counsel in the contest or defense,
make reasonably available their personnel and provide such testimony and
reasonable access to their books and records as shall be necessary in connection
with the contest or defense, all at the sole cost and expense of the contesting
or defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under ARTICLE XI).
 
6.5 Tax Matters.
 
(a) Except as otherwise provided in this Section 7.5(a), Purchaser shall cause
the Company and the Company’s Subsidiaries to prepare and file all Tax Returns
of the Company and the Company’s Subsidiaries for taxable periods ending on or
prior to the Closing Date (“Pre-Closing Tax Returns”) that have not been filed
by the Closing Date.  Such Tax Returns shall be prepared in a manner consistent
with procedures and practices of the Company and the Company’s Subsidiaries as
in existence as of the date hereof unless otherwise required by Law.  Purchaser
shall provide any such Pre-Closing Tax Return to Seller for review and comment
at least twenty (20) days prior to the date such Tax Return is filed.  Purchaser
shall incorporate any reasonable comments provided by Seller with respect to any
such Pre-Closing Tax Return (comments supported by substantial authority within
the meaning of Code Section 6662(d)(2)(B)(i) shall be considered reasonable for
such purpose).  Purchaser shall pay or cause to be paid all Taxes shown on
Pre-Closing Tax Returns.  No later than five (5) Business Days prior to the
filing of any Pre-Closing Tax Return, Seller shall pay to Purchaser, in
immediately available funds, the amount of Taxes shown on the Pre-Closing Tax
Returns to the extent such amount has not been taken into account in calculating
Closing Working Capital.  The parties agree that Taxes with respect to
Pre-Closing Tax Returns shall conclusively be deemed an indemnification
obligation pursuant to ARTICLE XI and shall not be subject to any limitations
contained in ARTICLE XI.  Notwithstanding anything in this Section 7.5(a) to the
contrary, Seller shall cause to be prepared and timely filed all income Tax
Returns of the Company and the Company’s Subsidiaries for all taxable periods
ending on or prior to the Closing Date (“Pre-Closing Income Tax Returns”) that
have not been filed by the Closing Date.  Such Pre-Closing Income Tax Returns
shall be prepared in a manner consistent with procedures and practices of the
Company and the Company’s Subsidiaries as in existence on the date
hereof.  Seller shall provide any such Pre-Closing Income Tax Return to
Purchaser for review and comment at least twenty
 

 
-48-

--------------------------------------------------------------------------------

 

(b) (20) days prior to the date such Tax Return is filed.  Seller shall
incorporate any reasonable comments provided by Purchaser with respect to any
such Pre-Closing Income Tax Return (comments supported by substantial authority
within the meaning of Code Section 6662(d)(2)(B)(i) shall be considered
reasonable for such purpose).  Seller shall pay and cause to be paid all Taxes
shown on such Pre-Closing Income Tax Return.
 
(c) Purchaser shall cause the Company and the Company’s Subsidiaries to prepare
and file all Tax Returns of the Company and the Company’s Subsidiaries for
taxable periods beginning on or before and ending after the Closing Date (each,
a “Straddle Period”).  Such Tax Returns for a Straddle Period (“Straddle Period
Tax Returns”) shall be prepared in a manner consistent with procedures and
practices of the Company and the Company’s Subsidiaries as in existence as of
the date hereof unless otherwise required by Law.  Purchaser shall provide any
such Straddle Period Tax Return to Seller for review and comment at least twenty
(20) days prior to the date such Tax Return is filed.  Purchaser shall
incorporate any reasonable comments provided by Seller with respect to any such
Straddle Period Tax Return (comments supported by substantial authority within
the meaning of Code Section 6662(d)(2)(B)(i) shall be considered reasonable for
such purpose).  Purchaser shall pay or cause to be paid all Taxes shown on
Straddle Period Tax Returns.  No later than five (5) Business Days prior to the
filing of any Straddle Period Tax Return, Seller shall pay to Purchaser, in
immediately available funds, an amount equal to the portion of the Taxes shown
on the Straddle Period Tax Returns which relates to the portion of the Straddle
Period ending on the Closing Date to the extent such amount has not been taken
into account in calculating Closing Working Capital. The Parties agree that
Taxes with respect to Straddle Period Tax Returns relating to the portion of the
Straddle Period ending on the Closing Date shall conclusively be deemed an
indemnification obligation pursuant to ARTICLE XI and shall not be subject to
any limitations contained in ARTICLE XI.
 
(d) The Parties shall, and shall cause each of their Affiliates to, provide to
the other such cooperation and information as may reasonably be requested in
connection with the preparation and filing of any Tax Return, any audit or other
examination by any taxing authority, or any judicial or administrative
proceedings relating to Taxes.  Such cooperation and information shall include
providing copies of all relevant portions of relevant Tax Returns, and making
employees available on a mutually convenient basis to provide additional
information or an explanation of material provided hereunder.  The Party
requesting cooperation and information hereunder shall reimburse the assisting
Party for reasonable out-of-pocket expenses incurred in providing cooperation
and information.  Each party will retain all Tax Returns, schedules, work
papers, and all material records and other documents relating to Tax matters of
the Company and the Company’s Subsidiaries for the Tax period first ending after
the Closing Date and for all prior Tax periods until the later of either (i) the
expiration of the applicable statute of limitations (and, to the extent notice
is provided with respect thereto, any extensions thereof) for the Tax periods to
which the Tax Returns and other documents relate or (ii) eight (8) years
following the due date (without extension) for such Tax Returns.
 
(e) All federal, state, local, foreign and other transfer, sales, use, real
property
 

 
-49-

--------------------------------------------------------------------------------

 

(f) transfer, recording, documentary, stamp, registration, stock transfer or
similar Taxes and fees applicable to, imposed upon or arising out of the
purchase and sale of the Units shall be borne equally by Seller and Purchaser,
and Seller and/or Purchaser, as applicable shall file all necessary
documentation and Tax Returns with respect thereto.
 
(g) Except as required by applicable Law, none of Purchaser or its Affiliates
shall amend a Tax Return of the Company or any Company Subsidiary with respect
to a taxable period ending on or before the Closing Date without the consent of
the Seller Representative, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
(h) All (1) refunds (plus interest thereon) of Taxes of the Company and the
Company’s Subsidiaries with respect to taxable periods or portions thereof
ending on or before the Closing Date received by Purchaser or the Company after
the Closing Date, and (2) amounts credited against Taxes of the Company and the
Company’s Subsidiaries for taxable periods or portions thereof beginning after
the Closing Date attributable to Taxes of the Company and the Company’s
Subsidiaries paid on or prior to the Closing Date, net of any Taxes and costs,
shall be property of Seller and shall be paid to Seller promptly upon receipt or
benefit of crediting by Purchaser or the Company but only to the extent the Tax
with respect to which the refund is received or credit is applied was
economically borne by Davis or Likoff or any of the stockholders of the Company
by virtue of being paid by the Company or a Company Subsidiary prior to the
Closing Date or taken into account in calculating the Closing Working Capital.
 
(i) If the Company or any of the Company’s Subsidiaries is permitted but not
required under Tax Law to treat the Closing Date as the last day of a taxable
period, then the parties shall treat that day as the last day of a taxable
period.  In the case of any Taxes that are imposed on a periodic basis and are
payable for a Straddle Period, the portion of such Tax which relates to the
portion of the Straddle Period ending on the Closing Date shall (i) in the case
of any Taxes, other than Taxes based upon or related to income or receipts or
expenses (e.g., payroll Tax), be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire taxable period, and
(ii) in the case of any Tax based upon or related to income or receipts or
expenses, be deemed equal to the amount which would be payable if the relevant
taxable period ended as of the end of the Closing Date.
 
(j) The Parties agree that the purchase and sale of the Units shall be treated
for federal income Tax purposes as the purchase and sale of the assets of the
Company and the Company’s Subsidiaries.  The Parties agree to allocate the
Purchase Price (and any liabilities required by Law to be so allocated) among
the assets of the Company and the Company’s Subsidiaries and the restrictive
covenants set forth in Section 7.9 in accordance with Tax Law pursuant to the
principles set forth in Schedule 7.5(h).  Except as required by Law, the Parties
shall not take any position inconsistent with such allocation on any Tax Return
or in any judicial or administrative proceeding.
 
(k) Notwithstanding anything else in this Agreement, following the Closing
 

 
-50-

--------------------------------------------------------------------------------

 

(l) Date, Purchaser shall cause the Company and the Company’s Subsidiaries to
determine for which states they should undertake Voluntary Disclosure Processes
with respect to Pre-Closing S&U Taxes and the amount of such Taxes to be
paid.  Purchaser, the Company and the Company’s Subsidiaries shall consult with
Seller Representative on such determinations.  If Seller Representative
disagrees with any such determination (as to whether a Voluntary Disclosure
Process should be undertaken with respect to a particular state with respect to
Pre-Closing S&U Taxes or the amount of any such Taxes to be paid), and Seller
Representative has substantial authority (within the meaning of Section
6662(d)(2)(B)(i) of the Code) for its position, Purchaser, the Company and the
Company’s Subsidiaries shall adopt such position (with respect to whether a
Voluntary Disclosure Process should be undertaken with respect to a particular
state with respect to Pre-Closing S&U Taxes or the amount of any such Taxes to
be paid).  If Purchaser does not agree that Seller Representative has
substantial authority for a particular position, such disagreement shall be
submitted to Olivier & Associates (unless Purchaser and Seller Representative
mutually agree otherwise) or, if such firm is not able to take such engagement,
LECG LLC (unless Purchaser and Seller Representative mutually agree otherwise),
or if such firm is not able to take such engagement, another firm to be mutually
agreed upon by Purchaser and Seller Representative (the “S&U Arbitrator”).   The
S&U Arbitrator shall promptly decide the amount of Pre-Closing S&U Taxes, if
any, to be paid with respect to the applicable Voluntary Disclosure Process (or
whether such Voluntary Disclosure Process should be undertaken at all);
provided, that the amount of such Taxes shall not be greater than the larger of
the amounts asserted by Purchaser or Seller Representative (as the case may be)
to be payable, or less than the smaller of the amounts asserted by Purchaser or
Seller Representative (as the case may be) to be payable.  The decision of the
S&U Arbitrator shall be final and binding on the parties, and the Purchaser, on
the one hand, and Sellers, on the other hand, shall each bear 50% of the costs
and fees of the S&U Arbitrator.
 
6.6 Termination of Certain Agreements.
 
The Company and/or Seller, as applicable, shall cause the agreements set forth
in Schedule 7.6 to be terminated as of the Closing Date.
 
6.7 Key Employees.
 
Key Employee Agreements.  At the Closing, the Company and each of the employees
listed on Schedule 7.7 (collectively, the “Key Employees”) shall enter into
written agreements in form and substance mutually agreed to by Purchaser and the
applicable Key Employee (collectively, the “Key Employee Agreements”).
 
6.8 iLights, LLC.
 
Purchaser hereby acknowledges and agrees that Likoff and Davis are members of
iLights, LLC, a New Jersey limited liability company (“iLights”).  Purchaser
further acknowledges and agrees that (i) iLights is not a Subsidiary of the
Company, (ii) none of the stock, assets or business of iLights is subject to the
terms of this Agreement, and (iii) this Agreement is not intended to, and shall
not be construed to, transfer any rights, title or interest in or to the stock,
 

 
-51-

--------------------------------------------------------------------------------

 

assets or business of iLights to Purchaser.  Within sixty (60) days following
the Closing, the Company shall negotiate an arrangement with respect to iLights
subject to the reasonable approval of Purchaser.  In the event that such
arrangement is not finalized and executed within such period, then if Purchaser
provides the Company with ten (10) days’ prior written notice that Purchaser
desires that the Company cease supporting iLights, then the Company will cease
providing such support.
 
6.9 Restrictive Covenants.
 
(a) For a period of five (5) years after the Closing Date (the “Restriction
Period”), except in connection with their employment with Purchaser or any of
its Subsidiaries and subject to the proviso below, none of Seller, Likoff or
Davis shall, directly or indirectly, own, manage, engage in, operate, control,
work for, consult with, render services for, maintain any interest in
(proprietary, financial or otherwise) or participate in the ownership,
management, operation or control of, any of the following businesses, anywhere
in the world, whether in corporate, proprietorship or partnership form or
otherwise a business that competes with the businesses conducted by the Company
or any of its Subsidiaries or proposed to be conducted pursuant to a strategic
or business plan approved by the Chief Executive Officer of Purchaser, including
(i) a business that is involved in digital-related products in the areas of
patient education tools or programs, patient discount programs and online
patient compliance tools or programs in the pharmaceutical or biotechnology
field, and (ii) a business engaged in e-detailing to any HCP (relating to any
product) (collectively, the “Restricted Business”).  Notwithstanding the
foregoing, the restrictions contained in this Section 7.9(a) shall not restrict:
 
(i) the acquisition by Seller, Likoff and/or Davis, directly or indirectly, of
less than 2% of the outstanding capital stock of any publicly traded company
engaged in the Restricted Business,
 
(ii) the right of Likoff and/or Davis to, directly or indirectly (including to
own, manage, engage in, operate, control, work for, consult with, render
services for, maintain any interest in (proprietary, financial or otherwise) or
participate in the ownership, management, operation or control of, any business,
whether in corporate, proprietorship or partnership form or otherwise), engaged
in Permitted Business Activities, or
 
(iii) the right of Likoff or Davis, as the case may be, in the event that he
ceases to be employed by Purchaser or any of its Subsidiaries during the
Restriction Period, to (A) engage in any Restricted Business that is not being
conducted by Purchaser or any of its Subsidiaries or proposed to be conducted
pursuant to a strategic or business plan adopted by the board of directors or
managers of Purchaser or any of its Subsidiaries or the Chief Executive Officer
of Purchaser, as the case may be, on the date that such employment ceases, or
(B) work for, consult with or render services to any entity that engages in the
Restricted Business; provided, that the Restricted Business is not a material
portion of such entity’s business and Likoff and/or Davis, as the case may be,
 

 
-52-

--------------------------------------------------------------------------------

 

(iv) does not work for, consult with or render services to that portion of such
entity’s business that engages in the Restricted Business.
 
“Permitted Business Activities” shall mean the delivery to prescribing
physicians, physician assistants, nurse practitioners, hospitals, health
institutions, pharmacies or other health care providers (collectively, “HCPs”)
of medical and/or scientific relevant articles selected by an editorial board
led by recognized medical physicians or scientists.  For the avoidance of doubt,
iLights engages in Permitted Business Activities and none of Likoff nor Davis
shall be restricted pursuant to this Section 7.9(a) with respect to iLights.
 
(b) During the Restriction Period, none of Seller, Likoff nor Davis nor any of
their Affiliates shall, directly or indirectly:  (i) cause, solicit, induce or
encourage any employees of Purchaser or any of its Subsidiaries to leave such
employment, or hire, employ or otherwise engage any such individual, unless such
individual has not been employed by Purchaser or any of its Subsidiaries for a
period of one (1) year; or (ii) cause, induce or encourage any material actual
or prospective client, supplier or independent contractor of Purchaser or any of
its Subsidiaries (including any existing or former customer of Purchaser or any
of its Subsidiaries and any Person that becomes a client or customer of
Purchaser or any of its Subsidiaries after the Closing) or any other Person who
has a material business relationship with Purchaser or any of its Subsidiaries,
to terminate or modify any such actual or prospective relationship.
 
(c) From and after the Closing, none of Seller, Likoff nor Davis nor any of
their Affiliates shall, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than authorized officers, directors and
employees of Purchaser or its Subsidiaries or use or otherwise exploit for its
or his own benefit or for the benefit of anyone other than Purchaser or its
Subsidiaries, any Business Confidential Information (as defined below).  Seller,
Likoff and Davis and their Affiliates shall not have any obligation to keep
confidential any Business Confidential Information if and to the extent
disclosure thereof is specifically required by Law; provided, however, that in
the event disclosure is required by Law, Seller shall, to the extent reasonably
possible, provide Purchaser with prompt notice of such requirement prior to
making any disclosure so that Purchaser may seek an appropriate protective
order.  For purposes of this Section 7.9, “Business Confidential Information”
means any financial information, proprietary information with respect to
Purchaser or any of its Subsidiaries, including methods of operation, customer
lists, products, prices, fees, costs, technology, inventions, trade secrets,
know-how, software, marketing methods, plans, personnel, suppliers, competitors,
markets or other specialized information.  “Business Confidential Information”
does not include, and there shall be no obligation hereunder with respect to,
information that (i) is generally available to the public on the date of this
Agreement, or (ii) becomes generally available to the public other than as a
result of a disclosure not otherwise permissible hereunder.
 
(d) Likoff and Davis each hereby assign to the Company all of their respective
right, title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets which relate
in any manner to the Company’s business or proposed business, whether or not
patentable or registrable under
 

 
-53-

--------------------------------------------------------------------------------

 

(e) patent, copyright or similar laws, which each may have solely or jointly
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice, at any time prior to the Closing Date
(collectively referred to as “Inventions”), including any and all intellectual
property rights inherent in the Inventions and appurtenant thereto including,
without limitation, all patent rights, copyrights, trademark rights and trade
secret rights (collectively referred to as “L&D Intellectual Property
Rights”).  Likoff and Davis each agree to reasonably assist the Company in every
proper way to secure the Company’s rights in the Inventions and any L&D
Intellectual Property Rights related thereto in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company the sole and exclusive right, title and interest in and to such
Inventions and any L&D Intellectual Property Rights relating
thereto.   Purchaser shall pay Likoff and Davis for any such assistance, other
than for the execution of documents, at a mutually agreed upon reasonable
rate.  Likoff and Davis further agree that their obligations to execute or cause
to be executed, when it is in their power to do so, any such instrument or
papers shall continue in perpetuity.  If the Company is unable because of the
mental or physical incapacity of either Likoff or Davis or for any other reason
to secure the signature of either Likoff or Davis to apply for or to pursue any
application for any United States or foreign Intellectual Property Right
covering Inventions assigned to the Company as above, in each case after
Purchaser has provided Likoff or Davis, as the case may be, with written request
for such signature and Likoff or Davis, as the case may be, has not responded to
such request within twenty (20) days, then Likoff and Davis hereby irrevocably
designate and appoint Company and its duly authorized officers and agents as his
agent and attorney in fact, to act for and in his behalf and stead solely to
execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent, or copyright,
trademark or other registrations thereon with the same legal force and effect as
if executed by him.
 
(f) The covenants and undertakings contained in this Section 7.9 relate to
matters which are of a special, unique and extraordinary character, and a
violation of any of the terms of this Section 7.9 may cause irreparable injury
to Purchaser, the amount of which would be impossible to estimate or
determine.  Accordingly, the remedy at law for any breach of this Section 7.9
may be inadequate.  Therefore, Purchaser will be entitled to seek injunctive or
other equitable relief from any court of competent jurisdiction in the event of
any breach of this Section 7.9 without the necessity of proving actual damage or
posting any bond.  Notwithstanding anything herein to the contrary, the rights
and remedies provided by this Section 7.9 are cumulative and in addition to any
other rights and remedies which Purchaser may have hereunder or at law or in
equity.
 
(g) The Parties agree that, if any court of competent jurisdiction determines
that a specified time period, a specified geographical area, a specified
business limitation or any other relevant feature of this Section 7.9 is
unreasonable, arbitrary or against public policy, then a lesser period of time,
geographical area, business limitation or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not
 

 
-54-

--------------------------------------------------------------------------------

 

(h) against public policy may be enforced against the applicable Party.
 
6.10 Post-Closing Operational Covenants During the Earnout Period.
 
(a) At all times during the period from the Closing Date through and including
December 31, 2012 (the “Earnout Period”), Purchaser shall not, and shall cause
the Company and its Subsidiaries not to, take any action that, at the time made,
could reasonably be expected to result in a material reduction in the Earnout
Amounts (including, for example and without limitation, actions which constitute
a diversion to Purchaser or any of its Affiliates of business or business
opportunities from the Company, reassigning revenue from the Company, taking any
such action with respect to the day-to-day operations of the business (e.g.,
with respect to staffing) at any time when the Company has achieved at least
sixty percent (60%) of the forecasted Revenue of the Company as set forth in the
forecasts provided pursuant to Section 7.13 for the immediately preceding four
(4) fiscal quarters; or mixing the business or assets of the Company with the
businesses or assets of any other Subsidiaries or business units of Purchaser or
its Affiliates; except if and to the extent approved in advance in writing by
Seller); provided, however, that the restrictions contained in this Section
7.10(a) shall not restrict (i) actions determined by Purchaser in good faith to
be required to be taken to comply with any Law, (ii) actions taken to cut
selling, general and administrative costs (SG&A) if the Company has not achieved
sixty percent (60%) or more of the forecasted Revenue of the Company as set
forth in the forecasts provided pursuant to Section 7.13 for the immediately
preceding four (4) fiscal quarters, or (iii) actions which prohibit the Company
from spending any amount in excess of the amount set forth in the operating
budget for the Company, which budget has been approved by the Chief Executive
Officer of Purchaser for such year.
 
(b) Subject in all events to Section 2.5(j)(2) above, in the event that, during
the Earnout Period, a Change of Control occurs with respect to the Company,
Purchaser shall require any such successor to Purchaser’s interest to assume
this Agreement and to agree expressly to perform this Agreement in the same
manner and to the same extent as Purchaser would be required to perform it in
the absence of a succession.
 
6.11 Retention of Business Records.
 
For a period of five years after the Closing Date, Purchaser shall, and shall
cause the Company and its Subsidiaries to retain the accounting, financial and
other books and records of the Company and its Subsidiaries relating to periods
prior to the Closing and the Earnout Period.  During the Earnout Period,
Purchaser shall, and shall cause the Company and its Subsidiaries to, upon
reasonable notice, afford Seller and/or its agents reasonable access (including
the right to make, at Seller’s expense, photocopies), during normal business
hours, to such books and records, as necessary for Seller to review information
related to the calculation of the Earnout Amounts.
 
6.12 Seller Representative.
 
(a) From and after the Closing Date, Likoff, as the representative of Seller,
 

 
-55-

--------------------------------------------------------------------------------

 

(b) the Stockholders and any successors-in-interest to the foregoing, or in the
event that Likoff becomes incapacitated, then such Person who may be appointed
by Seller or the successors-in interest to the foregoing, in a written notice
delivered to Purchaser, shall act as the representative of Seller, the
Stockholders and any successors-in-interest to the foregoing (the “Seller
Representative”) and shall be authorized to act on behalf of any or all of the
foregoing and to take any and all actions required or permitted to be taken by
Seller, the Stockholders or the Seller Representative under this Agreement and
any other document referred to herein, including without limitation any actions
with respect to (i) Sections 2.4 and 2.5 and (ii) claims for indemnification
pursuant to ARTICLE XI.  In all matters relating to Sections 2.4, 2.5 and
ARTICLE XI, Seller Representative shall be the only party entitled to assert the
rights of Seller.
 
(c) Seller, the Stockholders and any successors-in-interest to the foregoing
shall be bound by all actions or inactions taken by the Seller Representative in
his or her capacity thereof.  The Seller Representative shall promptly, and in
any event within ten (10) Business Days, provide written notice to Seller, the
Stockholders and any successors-in-interest to the foregoing, as the case may
be, of any action taken on behalf of them by the Seller Representative pursuant
to the authority delegated to the Seller Representative under this Section
7.12.  The Seller Representative may consult with legal counsel, independent
public accountants and other experts selected by him or it, the reasonable fees
and expenses of which advisors shall be borne by Seller or pro rata by the
Stockholders.
 
(d) Seller and the Stockholders agree that Purchaser and its Affiliates, the
Company, the Subsidiaries and each of their respective officers, directors,
managers, employees and Affiliates, may rely on the statements and agreements of
the Seller Representative in the performance of the duties and discretions
delegated to the Seller Representative hereunder.
 
6.13 Forecast Revisions.
 
Within thirty (30) days after the Closing Date, Seller will deliver to Purchaser
a revision to the forecasts previously provided to Purchaser for the fiscal
years ending December 31, 2011 and December 31, 2012 which shall include only
the following changes:  (a) for the fiscal year ending December 31, 2011,
increase in IT expenditures of $838,000 and a corresponding reduction of other
Selling, General & Administrative expenses that, in aggregate, sum to $838,000;
(b) for the fiscal year ending December 31, 2012, increase in IT expenditures of
$812,000 and a corresponding reduction of other Selling, General &
Administrative expenses that, in aggregate, sum to $812,000; and (c) an income
statement summary providing on a quarterly basis the same level of detail as
provided in the annual forecasts.
 
6.14 Tax Escrow.
 
As soon as practicable following the Closing Date, Purchaser shall deposit the
Tax Escrow Amount in the Tax Escrow Account.  The Tax Escrow Account shall be
governed by the Tax Escrow Agreement.  Purchaser and Seller shall negotiate in
good faith the terms and conditions of the Tax Escrow Agreement, which shall
include (1) that the Tax Escrow Amount
 

 
-56-

--------------------------------------------------------------------------------

 

shall be used solely to pay liabilities related to Pre-Closing S&U Taxes, and
(2) that upon the earlier of (x) three years from the date of the Tax Escrow
Agreement and (y) filing with the taxing authority in the State of New Jersey
pursuant to a Voluntary Disclosure Process in such state with respect to
Pre-Closing S&U Taxes (and payment of the Taxes payable pursuant to the
applicable Tax Returns made in connection with such Voluntary Disclosure
Process), any amounts remaining in the Tax Escrow Account shall be released to
Seller; provided, however, if at such time there exist any claims for
Pre-Closing S&U Taxes in the State of New Jersey, the amount in the Tax Escrow
Account shall be released only to the extent in excess of the sum of the amounts
of such claims with the remainder, if any, released upon satisfaction of all
such claims.
 
ARTICLE VII                                
 


 
CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY AND SELLER
 
The obligations of the Company and Seller to consummate the transactions
contemplated hereunder are subject to the completion, satisfaction or, at
Seller’s option, waiver, on or prior to the Closing Date, of the following
conditions:
 
7.1 No Adverse Proceeding.
 
No action or proceeding before a court or any other Governmental Authority shall
have been instituted or threatened to restrain or prohibit any of the
transactions contemplated by this Agreement.
 
7.2 Release of Credit Supports.
 
Seller shall have received one or more deeds of release or similar documents in
form reasonably satisfactory to Seller to release Seller and any of its
stockholders or their respective Affiliates from any and all liabilities or
obligations under or otherwise terminate any pledges, Liens, guarantees, letters
of credit or other similar credit support documents that provide credit support
to the Company or its Subsidiaries from Seller or any of its members or their
respective Affiliates (other than the Company and its Subsidiaries), which are
listed on Schedule 8.2.
 
7.3 Deliveries.
 
Purchaser shall have delivered to Seller those items required to be so delivered
pursuant to Section 10.4.
 
ARTICLE VIII                                
 


 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser to consummate the transactions contemplated
hereunder are subject to the completion, satisfaction or, at its option, waiver,
on or prior to the Closing Date, of the following conditions.
 
8.1 No Adverse Proceeding.
 

 
-57-

--------------------------------------------------------------------------------

 

8.2 No action or proceeding before a court or any other Governmental Authority
shall have been instituted or threatened to restrain or prohibit any of the
transactions contemplated by this Agreement.
 
8.3 Consents.
 
Each notice to, consent of and filing with any Governmental Authority or other
Person set forth in Schedule 9.2 (the “Required Consents”) shall have been
obtained and/or made by Seller or the Company.
 
8.4 No Material Adverse Effect.
 
  No event shall have occurred since the date of the Most Recent Financial
Statements, and be continuing on the Closing Date, that has a Material Adverse
Effect.
 
8.5 Fairness Opinion.
 
 Purchaser shall have received, at Purchaser’s expense, the written opinion of
BMO Capital Markets Corp., dated the date hereof, to the effect that, as of such
date, the Purchase Price is fair to Purchaser from a financial point of view.
 
8.6 Deliveries.
 
Seller shall have delivered to Purchaser those items required to be delivered by
Seller to Purchaser at the Closing pursuant to Section 10.3.
 
ARTICLE IX                                
 


 
CLOSING
 
9.1 Time and Place.
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Sills Cummis & Gross P.C., One Riverfront
Plaza, Newark, New Jersey 07102, commencing at 5:00 p.m. local time on November
3, 2010, subject to the prior satisfaction or waiver of all conditions set forth
in ARTICLE VIII and ARTICLE IX (other than conditions with respect to actions
the respective Parties to this Agreement will take at the Closing itself) (the
“Closing Date”).
 
9.2 Closing Transactions.
 
All documents and other instruments required to be delivered at the Closing
shall be regarded as having been delivered simultaneously, and no document or
other instrument shall be regarded as having been delivered until all have been
delivered.  The “Closing” shall be deemed to occur as of the opening of the
Company’s business on the Closing Date.
 
9.3 Deliveries by Seller.
 
At the Closing, Seller shall deliver or cause to be delivered to Purchaser the
following items:
 
(a) certificates representing the Units together with any documentation required
to effect the transfer of the Units to Purchaser; provided, that if any such
 

 
-58-

--------------------------------------------------------------------------------

 

(b) certificate is lost, mutilated, stolen or otherwise missing, Seller shall
deliver to Purchaser an express indemnity in a form reasonably satisfactory to
Purchaser;
 
(c) a certificate of the secretary of the Company, in a form reasonably
satisfactory to Purchaser, regarding the Company’s Organizational Documents, all
manager and member resolutions relating to the transactions contemplated by this
Agreement and the incumbency of the Company’s officers;
 
(d) a copy of the Organizational Documents of each of the Company’s
Subsidiaries, certified by a senior officer of each entity;
 
(e) good standing certificates of the Company and each of its Subsidiaries as of
a recent date from its state of formation and each jurisdiction in which it is
qualified to do business as a foreign entity, certified by the appropriate
office of such jurisdiction;
 
(f) the Required Consents;
 
(g) the statutory books of the Company and each of its Subsidiaries, together
with their respective Organizational Documents;
 
(h) signature page to each of the Key Employee Agreements, duly signed by the
applicable Key Employee and the Company;
 
(i) signature page to the Escrow Agreement, duly executed by Seller, Likoff,
Davis and the Escrow Agent;
 
(j) written resignation of each manager of the Company and each of its
Subsidiaries whose resignation as of the Closing Date has been requested in
writing by Purchaser;
 
(k) pay-off letters and final invoices and/or releases, or, at Purchaser’s
option, assignments, necessary to terminate, release or assign, as the case may
be, all Liens set forth on Schedule 10.3(j);
 
(l) letter agreements (including full releases), in form and substance
reasonably satisfactory to Purchaser, which have been duly executed by each
Option Holder, effecting the forfeiture of all of the Option Holders’ options to
purchase equity interests of the Company in exchange for the payment set forth
in such letter agreements;
 
(m) a certificate, in form and substance reasonably satisfactory to Purchaser,
that Seller is not a foreign person within the meaning of Section 1445 of the
Code; and
 
(n) such other documents as Purchaser may reasonably request to demonstrate
satisfaction of the conditions and compliance with the agreements set forth in
this Agreement.
 
9.4 Deliveries by Purchaser.
 

 
-59-

--------------------------------------------------------------------------------

 

9.5 At the Closing, Purchaser shall deliver to Seller the following items:
 
(a) the Estimated Preliminary Base Purchase Price in accordance with Section
2.3;
 
(b) a certificate of the secretary of Purchaser, in a form reasonably
satisfactory to Seller, regarding Purchaser’s certificate of incorporation and
bylaws, all board resolutions relating to the transactions contemplated by this
Agreement and the incumbency of Purchaser’s officers;
 
(c) signature page to the Escrow Agreement, duly executed by Purchaser and the
Escrow Agent; and
 
(d) such other documents as Seller may reasonably request to demonstrate
satisfaction of the conditions and compliance with the agreements set forth in
this Agreement.
 
ARTICLE X                                
 


 
INDEMNIFICATION
 
10.1 Indemnification by Seller, Likoff and Davis.
 
From and after the Closing Date, each of Seller, Likoff and Davis, severally and
not jointly, shall indemnify and hold harmless Purchaser and its Representatives
and Affiliates (collectively, the “Purchaser Indemnified Parties”) from and
against any and all Claims suffered, sustained, incurred or paid by the
Purchaser Indemnified Parties in connection with, resulting from or arising out
of any breach of any Individual Representation of such Party; provided, however,
that the aggregate amount of the liability of Seller, Likoff and Davis pursuant
to this Section 11.1 shall not exceed the Preliminary Purchase Price.  The
indemnification provided in this Section 11.1 shall survive
indefinitely.  Indemnification payments to be made pursuant to this Section 11.1
shall be made first, from the Escrow Account, and then, with respect to Claims
in excess of the amount remaining in the Escrow Account, by Seller, Likoff and
Davis, severally.
 
10.2 Additional Indemnification by Seller, Likoff and Davis.
 
(a) From and after the Closing Date, Seller, Likoff and Davis, jointly and
severally, shall indemnify and hold harmless the Purchaser Indemnified Parties
from and against any and all Claims suffered, sustained, incurred or paid by the
Purchaser Indemnified Parties in connection with, resulting from or arising out
of any of the following:
 
(i) any breach of any Company Representation;
 
(ii) any Taxes imposed on relating to (w) Seller, (x) the Company, any of the
Company’s Subsidiaries or PowerXposure with respect to any taxable period or
portion thereof ending on or before the Closing Date, (y) the Company or any of
the Company’s Subsidiaries as transferee or successor or by contract, or
 

 
-60-

--------------------------------------------------------------------------------

 

(iii) (z) another Person for which the Company or any of the Company’s
Subsidiaries is liable pursuant to Law;
 
(iv) any nonfulfillment of any covenant or agreement on the part of Seller set
forth in this Agreement;
 
(v) the amount of any Closing Date Debt Obligation in excess of the Closing Date
Debt Obligation Amount paid at Closing;
 
(vi) the amount of any Company Expenses (whether incurred prior to or after the
Closing) in excess of the amount of Company Expenses paid at Closing;
 
(vii) noncompliance with any Law or judgments, fines, penalties (civil or
criminal), investigations, audits, subpoenas, settlements, corporate integrity
agreements or civil investigative demands, whether civil, regulatory,
administrative or criminal resulting from such noncompliance or allegation
thereof, relating to the business of the Company or any of its Subsidiaries as
such business was conducted on or prior to the Closing Date;
 
(viii) any allegations that the business of the Company or any of its
Subsidiaries as such business was conducted on or prior to the Closing Date
violates, misappropriates or infringes any third party rights in connection with
the Cue Card Program; or
 
(ix) any Claims related to treatment of options to purchase equity interests in
the Company with respect to any period or periods on or before the Closing,
including with respect to the Dot Com Advisors, Inc. 2000 Option Plan or any
option agreement related thereto.
 
(b) None of Seller, Likoff or Davis shall have any liability under Section
11.2(a)(i) unless and until the amount of the aggregate indemnification
obligations exceeds $200,000 (the “Threshold”), whereupon Seller, Likoff and
Davis shall, jointly and severally, indemnify, defend and hold harmless the
Purchaser Indemnified Parties for the amount of all Claims under Section
11.2(a)(i); provided, that (i) no individual Claim under Section 11.2(a)(i)
shall be included toward the achievement of the Threshold unless the amount of
such Claim exceeds $10,000 (the “Individual Threshold”), and (ii) the aggregate
amount of the liability of Seller, Likoff and Davis under Section 11.2(a)(i)
shall not exceed 50% of the Preliminary Purchase Price (the “Cap”); provided,
further, that the Threshold and the Cap shall not be applicable to Claims for
indemnification pursuant to Section 11.2(a)(i) solely with respect to breaches
of representations and warranties set forth in Section 3.1, Section 3.2, Section
3.4, Section 3.12 and Section 3.31 and the Individual Threshold shall not be
applicable to Claims for indemnification pursuant to Section 11.2(a)(i) solely
with respect to breaches of representations and warranties set forth in Section
3.12.
 
(c) Indemnification payments to be made pursuant to this Section 11.2 shall be
made first, from the Escrow Account, and then, with respect to Claims in excess
of the
 

 
-61-

--------------------------------------------------------------------------------

 

(d) amount remaining in the Escrow Account, by Seller, Likoff and Davis, jointly
and severally.
 
10.3 Indemnification by Purchaser.
 
Purchaser shall indemnify, defend and hold harmless Seller, Likoff and Davis and
each of their Representatives and Affiliates (collectively, the “Seller
Indemnified Parties”) from and against all Claims suffered, sustained, incurred
or paid by the Seller Indemnified Parties in connection with, resulting from or
arising out of any of the following:
 
(i) any breach of any representation or warranty of Purchaser set forth in this
Agreement;
 
(ii) any nonfulfillment of any covenant or agreement on the part of Purchaser
set forth in this Agreement; or
 
(iii) any Claims arising from a breach by the Company, following the Closing, of
any obligations of the Company pursuant to the Equipment Lease Agreement dated
June 26, 2007 between the Company and General Electric Capital Corporation as
long as Likoff’s personal guaranty of such agreement remains in full force and
effect.
 
10.4 Survival.
 
The representations and warranties set forth in ARTICLE III (except Section 3.1,
Section 3.2, Section 3.4, Section 3.10, Section 3.12, Section 3.14, Section 3.25
and Section 3.31), and ARTICLE V (except Section 5.4) shall survive the Closing
for a period of eighteen (18) months after the Closing Date and shall thereafter
terminate and be of no further force or effect.  The representations and
warranties set forth in Section 3.10 and Section 3.14 shall survive the Closing
for a period of three (3) years after the Closing Date and shall thereafter
terminate and be of no further force or effect.  The covenants set forth in
ARTICLE VII shall survive the Closing in accordance with their terms.  The
representations and warranties set forth in Section 3.1, Section 3.2, Section
3.4, Section 3.31, Section 5.4 and ARTICLE IV (the Individual Representations)
shall survive indefinitely.  The representations and warranties set forth in
Sections 3.12 and 3.25 shall survive until thirty (30) days following the
expiration of the applicable statute of limitations (as extended).  The
indemnification obligations with respect to (a) Section 11.2(a)(i) shall survive
until the expiration of the applicable Company Representations, (b) Sections
11.2(a)(ii), (iii), (iv) and (v) shall survive indefinitely, and (c) Sections
11.2(a)(vi), 11.2(a)(vii) and 11.2(a)(viii) shall survive until the third
anniversary of the Closing Date. Notwithstanding the above, any representation,
warranty, covenant or obligation as to which a Claim (including a contingent
Claim) shall have been asserted during the applicable survival period shall
continue in effect with respect to such Claim until such Claim shall have been
finally resolved or settled.
 
10.5 Procedure for Indemnification.
 
(a) In the event any of the Purchaser Indemnified Parties or the Seller
Indemnified Parties intends to seek indemnification pursuant to the provisions
of Section
 

 
-62-

--------------------------------------------------------------------------------

 

(b) 11.1, 11.2 or 11.3 (the “Indemnified Party”), the Indemnified Party shall
promptly give notice hereunder to the other party (the “Indemnifying Party”) of
any Claim or legal proceeding for which recovery or other action may be sought
by the Indemnified Party because of the indemnification provided for in Section
11.1, 11.2 or 11.3 hereof, and, if such indemnity shall arise from the Claim of
a Third Party, the Indemnified Party shall permit the Indemnifying Party, at his
or its sole cost and expense and upon written notice to the Indemnified Party
within thirty (30) days after the Indemnifying Party’s receipt of written notice
of the Claim, to assume the defense of any such Claim or legal proceeding if the
Indemnifying Party acknowledges in writing his or its indemnification
obligations with respect to such Claim.  If the Indemnifying Party assumes the
defense of any such Claim or legal proceeding, the Indemnifying Party shall
select counsel reasonably acceptable to the Indemnified Party to conduct the
defense of such Claim or legal proceeding and shall take all steps reasonably
necessary in the defense or settlement thereof.  The Indemnifying Party shall
obtain the prior written consent of the Indemnified Party (which shall not be
unreasonably withheld or delayed) before entering into any settlement of such
Claim if the settlement does not release the Indemnified Party from all
liabilities and obligations with respect to such Claim (and, in the case of
Claims related to Taxes, there could reasonably be anticipated a future Claim
based on similar issues or principles) or if the settlement imposes injunctive
or other equitable relief against the Indemnified Party.  The Indemnified Party
shall be entitled to participate in (but not control) the defense of any such
action, with his or its own counsel and at his or its sole cost and
expense.  Notwithstanding the foregoing, the right to indemnification hereunder
shall not be affected by any failure of the Indemnified Party to give such
notice (or by delay by the Indemnified Party in giving such notice) unless, and
then only to the extent that, the rights and remedies of the Indemnifying Party
shall have been prejudiced as a result of the failure to give, or delay in
giving, such notice.
 
(c) If the Indemnifying Party does not assume the defense of any such Claim of a
Third Party or legal proceeding resulting therefrom in accordance with the terms
of this Section 11.5, the Indemnified Party may defend against such Claim or
legal proceeding in such manner as it reasonably deems appropriate.  The
Indemnified Party may not settle such claim or litigation without the written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed.
 
(d) Each Party shall cooperate in good faith and in all respects with each
Indemnifying Party and its Representatives (including its counsel) in the
investigation, negotiation, settlement, trial and/or defense of any Claim or
legal proceeding (and any appeal arising therefrom).  The Parties shall
cooperate with each other in any notifications to and information requests of
any insurers.
 
10.6 Exclusive Remedy.
 
Except for claims based on fraud and claims for injunctive relief, and except as
otherwise set forth in Sections 2.4 or 2.5, the Parties agree that the exclusive
remedy of the Parties for any Claims based upon, arising out of or otherwise in
respect of this Agreement (including, without limitation, the matters set forth
in this ARTICLE XI) or the transactions contemplated to occur at Closing are the
indemnification or reimbursement obligations of the Parties set forth in this
 

 
-63-

--------------------------------------------------------------------------------

 

ARTICLE XI.  No Representative of any Person, or its respective Affiliates,
shall be personally liable for any Claim under this Agreement, except as
specifically agreed to by said Representative or as set forth in this Agreement.
 
10.7 Effect of Insurance.
 
The amount of any Claims for which Seller, Likoff and Davis are required to
indemnify the Purchaser Indemnified Parties pursuant to this Agreement shall be
reduced by any amount actually received by the Company, any of its Subsidiaries
or the Purchaser Indemnified Parties with respect thereto under any Third Party
insurance coverage or from any other party alleged to be responsible therefor
(after giving effect to any expenditures to obtain such amounts and any
applicable deductible or retention and resulting retrospective premium
adjustment).  If a Purchaser Indemnified Party makes a claim for indemnification
pursuant to this Agreement, such Purchaser Indemnified Party shall use
commercially reasonable efforts to collect any amounts available under such
insurance coverage and from such other party alleged to have responsibility.  If
a Purchaser Indemnified Party receives an amount under insurance coverage or
from such other party for Claims at any time subsequent to any indemnification
provided by Seller, Likoff and/or Davis pursuant to this Agreement, then such
Purchaser Indemnified Party shall promptly reimburse Seller, Likoff and/or
Davis, as the case may be, for any payment made by Seller, Likoff and/or Davis
to such Purchaser Indemnified Party in connection with providing such
indemnification up to such amount received by the Purchaser Indemnified Party,
but net of any expenses incurred by such Purchaser Indemnified Party in
collecting such amount (after giving effect to any expenditures to obtain such
amounts and any applicable deductible or retention and resulting retrospective
premium adjustment).
 
10.8 Effect of Tax Benefits.
 
Any Claim for which indemnification is to be provided under this ARTICLE XI
shall be reduced to the extent the Indemnified Party (or any of its Affiliates)
actually realizes for the year in which the Claim arose (a “Current Tax
Benefit”) (and for the immediately succeeding two (2) years (a “Carryforward Tax
Benefit”) for federal, state and local income Tax purposes any reduction in
federal, state and local income Tax resulting directly from the loss or
deduction attributable to the Claim, treating such loss or deduction as the last
item to offset income in any such year; provided, however, that to the extent a
Claim does not result in a Current Tax Benefit but may result in a Carryforward
Tax Benefit, the indemnification pursuant to this ARTICLE XI shall be paid
without any reduction due to this Section 11.8 and, if and when such
Carryforward Tax Benefit is realized, such amount shall be paid to the party
providing the indemnification.
 
10.9 Duty to Mitigate.
 
Nothing in this Agreement shall in any way restrict or limit the general
obligation at law of an Indemnified Party to mitigate any Claims that it may
suffer or incur by reason of the breach by an Indemnifying Party of any
representation, warranty or covenant hereunder.
 
10.10 Additional Provisions Regarding Indemnity.
 
(a) The Parties hereby acknowledge and agree that solely for purposes of
determining the amount of any Claim with respect to a breach of any
representation and
 

 
-64-

--------------------------------------------------------------------------------

 

(b) warranty contained in this Agreement (and not for purposes of determining
the existence of a breach) pursuant to this ARTICLE XI, any and all
“materiality,” “Material Adverse Effect,” and similar qualifiers shall be
disregarded.
 
(c) Solely to the extent that there are no remaining funds in the Escrow
Account, Purchaser shall have the right to offset any Contingency Payment
against any amount solely to the extent agreed to in writing by the Seller
Representative or finally determined by a court of competent jurisdiction to be
owed by Seller, Likoff or Davis to a Purchaser Indemnified Party under this
ARTICLE XI.
 
(d) The representations, warranties, agreements, covenants and obligations of
Seller, Likoff and Davis, and the rights and remedies that may be exercised by
the Purchaser Indemnified Parties, shall not be limited or otherwise affected by
or as a result of any information furnished to, or any investigation made by or
knowledge of, any of the Purchaser Indemnified Parties or any of their
Representatives (other than the information disclosed in the Schedules).  The
rights of the Purchaser Indemnified Parties to indemnification under ARTICLE XI
shall not be limited or otherwise affected by any actions taken by Purchaser or
its Affiliates in order to comply with Law.
 
10.11 Disbursements from Escrow Account.
 
If Purchaser and the Seller agree in writing that any Purchaser Indemnified
Party shall be entitled to recover any amounts from the Escrow Account pursuant
to this Agreement and funds then remain on deposit in the Escrow Account,
Purchaser and the Seller Representative shall promptly provide a joint written
instruction to the Escrow Agent to deliver such amounts to Purchaser (or any
Person designated by Purchaser).  If, following the eighteen (18) month
anniversary of the Closing Date, there are any funds remaining in the Escrow
Account, then Seller shall be entitled to receive such funds, and Purchaser and
the Seller Representative shall provide a joint written instruction to the
Escrow Agent to deliver, by wire transfer of immediately available funds to an
account designated in writing by the Seller Representative; provided, however,
that if prior to the eighteen (18) month anniversary of the Closing Date, the
Seller Representative has received one or more notices which set forth
indemnification claims under ARTICLE XI of this Agreement for Claims that are
unresolved on the eighteen (18) month anniversary of the Closing Date, then an
amount equal to the lesser of (i) the amount of the aggregate Claims set forth
in, and reasonably expected to be incurred in connection with, each such
unresolved indemnification claim, and (ii) the amount remaining in the Escrow
Account, shall continue to be held by the Escrow Agent in the Escrow Account to
pay such claims and any other amounts associated therewith that are payable
pursuant to ARTICLE XI of this Agreement; and provided further, from time to
time promptly after final resolution of each such indemnification claim, the
Seller Representative and Purchaser will authorize the Escrow Agent to disburse
all amounts remaining in the Escrow Account in the same manner as described
above, subject to the condition that if at such time there remains unresolved
any indemnification claim, an amount equal to the lesser of (i) the amount of
the aggregate Claims set forth in, and reasonably expected to be incurred in
connection with, each such indemnification claim, and (ii) the amount remaining
in the Escrow Account shall be maintained in the Escrow Account.
 
10.12 Indemnity Payments.
 

 
-65-

--------------------------------------------------------------------------------

 

10.13 Except as otherwise required by Law, the Parties shall treat any
indemnification payment made hereunder as an adjustment to the Purchase
Price.  For the avoidance of doubt, the Parties shall have no right to
indemnification to the extent that any such amounts were included in the Closing
Working Capital, as finally determined in accordance with Section 2.4.
 
10.14 Mutual Release.
 
(a)           From and after the Closing Date, Purchaser, the Company and each
of their Affiliates hereby release each current and former stockholder and
Representative of the Company and each of its Subsidiaries from and against all
Losses (including any consequential, special, punitive, exemplary or similar
Losses), obligations and responsibilities for any and all actions or failures to
take action prior to the Closing Date, except to the extent that any such any
action or failure to take action involved willful misconduct, fraud or criminal
activity; provided, that the foregoing shall not affect any rights of or be
deemed to constitute a waiver or release of any obligation of the Stockholders
under this Agreement (including the provisions of ARTICLE XI).  The provisions
of this paragraph are intended to be for the benefit of and shall be enforceable
by such current or former stockholders and Representatives and their respective
heirs, legal representatives, successors and assigns.
 
(b)           The Stockholders shall have no claims or rights to contribution or
indemnity from Purchaser, the Company and each of its Subsidiaries (i) with
respect to any amounts paid to Purchaser or the Company pursuant to Section 2.4
or ARTICLE XI, or (ii) by reason of the fact that such Stockholder was a
controlling person, director, employee or representative of the Company or any
of its Subsidiaries, or was serving as such for another Person at the request of
Purchaser or the Company or any of its Subsidiaries, with respect to any claim
brought by a Purchaser Indemnified Party against any Stockholder relating to
this Agreement or any of the transactions contemplated herein; provided, that
the foregoing shall not be deemed to constitute a waiver or release by any
Person of (i) any rights to indemnification from the Company pursuant to the
provisions of Delaware law, the Organizational Documents of the Company or any
of its Subsidiaries, or director, officer or other fiduciary liability
insurance, in his or her capacity as an officer, director, manager or other
Representative of the Company or any of its Subsidiaries, or (ii) any other
rights of such Person pursuant to this Agreement or any agreement, document or
instrument entered into in connection herewith.
 
ARTICLE XI                                
 


 
INTENTIONALLY OMITTED
 
ARTICLE XII                                
 


 
MISCELLANEOUS PROVISIONS
 
12.1 Notices.
 
All notices, requests, demands, claims and other communications hereunder will
be in writing.  Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) one (1) Business Day after being
 

 
-66-

--------------------------------------------------------------------------------

 

sent to the recipient by reputable overnight courier service (charges prepaid),
(c) one (1) Business Day after being sent to the recipient by facsimile
transmission or electronic mail or (d) four (4) Business Days after being mailed
to the recipient by certified or registered mail, return receipt requested and
postage prepaid, and addressed to the intended recipient as set forth below:
 
If to the Company prior to the Closing:
 
Group DCA, LLC
 
800 Lanidex Plaza
 
Parsippany, New Jersey  07054
 
Attention: Mr. Rob Likoff
 
Telephone: (973) 746-7777
 
Facsimile:  (973) 746-3574
 
with a simultaneous copy to:
 
Sills Cummis & Gross P.C.
 
One Riverfront Plaza
 
Newark, New Jersey  07102
 
Attention:  Ira A. Rosenberg, Esq.
 
Telephone: (973) 643-5082
 
Facsimile:  (973) 643-6500
 
If to Seller, Likoff or Davis or the Seller Representative:
 
To his or its address set forth under his name on
 
Schedule 1 attached hereto.
 
with a simultaneous copy to:
 
Sills Cummis & Gross P.C.
 
One Riverfront Plaza
 
Newark, New Jersey  07102
 
Attention:  Ira A. Rosenberg, Esq.
 
Telephone: (973) 643-5082
 
Facsimile:  (973) 643-6500
 
If to Purchaser or, after the Closing, to the Company:
 
PDI, Inc.
 
Morris Corporate Center 1, Building A
 
300 Interpace Parkway
 
Parsippany, NJ  07054
 
Attention:  Chief Executive Officer
 
Telephone: (862) 207-7800
 
Facsimile:  (862) 207-7899
 
With a simultaneous copy to:
 

 
-67-

--------------------------------------------------------------------------------

 

Pepper Hamilton LLP
 
3000 Two Logan Square
 
Eighteenth and Arch Streets
 
Philadelphia, PA  19103
 
Attention:  Steven J. Abrams
 
Telephone: (215) 981-4241
 
Facsimile:  (215) 981-4750
 
Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.
 
12.2 Assignment.
 
No Party may assign or transfer either this Agreement or any or all of its
rights or obligations under this Agreement without the prior written approval of
all the other Parties; provided, however, that upon notice to Seller and without
releasing Purchaser from any of its obligations hereunder except to the extent
actually performed or satisfied by the assignee, (a) Purchaser may assign or
delegate any or all of its rights or obligations under this Agreement after the
Closing Date to (i) any Person who acquires all of Purchaser’s business, or (ii)
one or more of Purchaser’s Affiliates, and (b) Seller may assign any or all of
its rights (but not its obligations) hereunder to its stockholders or to a trust
(or similar agreement) for their benefit.
 
12.3 Benefit of the Agreement.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.  Except as
otherwise specifically set forth in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person, other than the
Parties hereto, the Persons to whom indemnification is provided pursuant to
ARTICLE XI and Section 7.3 and their respective successors and permitted
assigns.
 
12.4 Headings.
 
The headings used in this Agreement are for convenience of reference only and
shall not be deemed to limit, characterize or in any way affect the
interpretation of any provision of this Agreement.
 
12.5 Entire Agreement.
 
This Agreement, including the schedules and exhibits attached hereto, the
Schedules and the other documents referred to herein, constitutes the entire
agreement and understanding of the Parties with respect to the subject matter
hereof, and no other representations, promises, agreements or understandings
regarding the subject matter hereof shall be of any force or effect unless in
writing, executed by the Party to be bound thereby and dated on or after the
date hereof.
 
12.6 Amendments and Waivers.
 

 
-68-

--------------------------------------------------------------------------------

 

12.7 No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by Purchaser and the Seller
Representative.  No waiver by any Party of any provision of this Agreement or
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver, nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
12.8 Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
12.9 Severability.
 
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
 
12.10 Governing Law; Venue; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New Jersey without giving effect to principles of conflicts
of law.
 
(b) Each Party hereby irrevocably submits to the exclusive jurisdiction of any
federal or state court located within the State of New Jersey (“Agreed to
Court”) for the sole purpose of any proceeding between any two or more Parties
relating to this Agreement in whole or in part.  Each Party hereby agrees not to
commence any proceeding relating to this Agreement other than before an Agreed
to Court except to the extent otherwise set forth in this Section
13.9.  “Procedural Claim” means a claim that (i) such Party is not subject
personally to the jurisdiction of the Agreed to Courts, (ii) such Party’s
property is exempt or immune from attachment or execution, (iii) any such
proceeding brought in an Agreed to Court should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than an
Agreed to Court, or should be stayed by reason of the pendency of some other
proceeding in any court other than an Agreed to Court, or (iv) this Agreement or
the subject matter hereof may not be enforced in or by an Agreed to Court.
 
(c) Each Party hereby waives to the extent not prohibited by applicable Law, and
agrees not to assert by way of defense or otherwise in any proceeding relating
to this Agreement, any Procedural Claim.
 
(d) Notwithstanding Sections 13.9(b) and (c), a Party may commence any
proceeding in a court other than an Agreed to Court (i) for the purpose of
enforcing an Order issued by an Agreed to Court, (ii) to seek injunctive relief
to enjoin a breach of this Agreement, or (iii) if an Agreed to Court concludes
it does not have jurisdiction (subject
 

 
-69-

--------------------------------------------------------------------------------

 

(e) matter jurisdiction, personal jurisdiction or otherwise).
 
(f) EACH PARTY HEREBY WAIVES TRIAL BY JURY WITH RESPECT TO ANY MATTER RELATING
TO THIS AGREEMENT.
 
12.11 Expenses.
 
Except as otherwise expressly provided herein, each Party hereto shall pay all
of its or his own costs and expenses incurred or to be incurred in negotiating
and preparing this Agreement and in closing and carrying out the transactions
contemplated by this Agreement, except that Seller shall pay all such costs and
expenses of Likoff and Davis.  Notwithstanding the foregoing, Seller shall be
liable for, and shall promptly pay when due or reimburse the Company for, any
cost or expense incurred by the Company prior to the Closing in connection with
the transactions contemplated by this Agreement.
 
12.12 Purchaser Form 8-K.
 
Prior to filing its current report on Form 8-K (or any amendment thereto)
announcing the execution of this Agreement, Purchaser shall provide Seller with
reasonable opportunity to review and comment on the report, and shall consider
Seller’s comments thereto in good faith.
 
[signature page follows]
 

 
-70-

--------------------------------------------------------------------------------

 

The parties hereto have executed this Membership Interest Agreement as of the
date first written above.
 
GROUP DCA, LLC
 
By: /s/ Jack Davis                                                              
 
Name: Jack Davis                                                              
 
Title: Co-CEO                                                              
 
PDI, INC.
 
By: /s/ Nancy
Lurker                                                              
 
Name: Nancy Lurker                                                              
 
Title: Chief Executive
Officer                                                              
 
JD & RL, INC.
 
By:/s/ Jack Davis                                                              
 
Name: Jack Davis                                                              
 
Title: Co-CEO                                                              
 
/s/ Jack Davis                                                              
 
Jack Davis
 
/s/ Robert Likoff                                                              
 
Robert O. Likoff
 
SELLER REPRESENTATIVE:
 
/s/ Robert Likoff                                                              
 
Robert O. Likoff
 

 
 

--------------------------------------------------------------------------------

 
